EXHIBIT 10.18
 
 
 
US$2,000,000,000
 
AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT
 
dated as of
 
June 19, 2013
 
among
 
AUTOMATIC DATA PROCESSING, INC.
 
The BORROWING SUBSIDIARIES
referred to herein
 
The LENDERS Party Hereto
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
BANK OF AMERICA, N.A.
BNP PARIBAS
WELLS FARGO BANK, N.A.
BARCLAYS BANK PLC and
CITIBANK, N.A.
as Syndication Agents
 
DEUTSCHE BANK SECURITIES INC.
as Documentation Agent
 

--------------------------------------------------------------------------------

 
J.P. MORGAN SECURITIES LLC
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
BNP PARIBAS SECURITIES CORP.
WELLS FARGO SECURITIES, LLC
BARCLAYS BANK PLC and
CITIGROUP GLOBAL MARKETS INC.
as Joint Lead Arrangers and Joint Bookrunners
 



 
 
 
 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS
 
ARTICLE I
       
Definitions
       
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Classification of Loans and Borrowings
18
SECTION 1.03.
Terms Generally
19
SECTION 1.04.
Accounting Terms; GAAP
19
     
ARTICLE II
       
The Credits
       
SECTION 2.01.
Commitments
20
SECTION 2.02.
Loans and Borrowings
20
SECTION 2.03.
Requests for Revolving Borrowings
21
SECTION 2.04.
Competitive Bid Procedure
22
SECTION 2.05.
Funding of Borrowings
24
SECTION 2.06.
Repayment of Borrowings; Evidence of Debt
25
SECTION 2.07.
Interest Elections
26
SECTION 2.08.
Termination, Reduction, Increase and Extension of Commitments
27
SECTION 2.09.
Prepayment of Loans
30
SECTION 2.10.
Fees
31
SECTION 2.11.
Interest
31
SECTION 2.12.
Alternate Rate of Interest
32
SECTION 2.13.
Increased Costs
33
SECTION 2.14.
Break Funding Payments
34
SECTION 2.15.
Taxes
35
SECTION 2.16.
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
37
SECTION 2.17.
Mitigation Obligations; Replacement of Lenders
38
SECTION 2.18.
Designation of Borrowing Subsidiaries
39
SECTION 2.19.
Defaulting Lenders
40
     
ARTICLE III
       
Representations and Warranties
       
SECTION 3.01.
Organization; Powers
41
SECTION 3.02.
Authorization; Enforceability
41
SECTION 3.03.
Governmental Approvals; No Conflicts
41
SECTION 3.04.
Financial Condition; No Material Adverse Change
41
SECTION 3.05.
Properties
42
SECTION 3.06.
Litigation and Environmental Matters
42

 
 
 
i

--------------------------------------------------------------------------------

 
 
 
SECTION 3.07.
Compliance with Laws and Agreements
42
SECTION 3.08.
Federal Reserve Regulations
42
SECTION 3.09.
Investment Company Status
43
SECTION 3.10.
Taxes
43
SECTION 3.11.
ERISA
43
SECTION 3.12.
Disclosure
43
SECTION 3.13.
Anti-Corruption Laws and Sanctions
43
     
ARTICLE IV
       
Conditions
       
SECTION 4.01.
Effective Date
44
SECTION 4.02.
Each Credit Event
45
SECTION 4.03.
Initial Credit Event for each Borrowing Subsidiary
45
     
ARTICLE V
       
Affirmative Covenants
       
SECTION 5.01.
Financial Statements and Other Information
46
SECTION 5.02.
Notices of Material Events
47
SECTION 5.03.
Existence; Conduct of Business
48
SECTION 5.04.
Payment of Taxes
48
SECTION 5.05.
Maintenance of Properties
48
SECTION 5.06.
Books and Records; Inspection Rights
48
SECTION 5.07.
Compliance with Laws
48
SECTION 5.08.
Use of Proceeds
48
     
ARTICLE VI
       
Negative Covenants
       
SECTION 6.01.
Liens
49
SECTION 6.02.
Sale and Leaseback Transactions
50
SECTION 6.03.
Fundamental Changes
50
     
ARTICLE VII
       
Events of Default
       
ARTICLE VIII
       
The Administrative Agent
       

 
 
 
ii

--------------------------------------------------------------------------------

 
 
 
ARTICLE IX
       
Guarantee
       
ARTICLE X
       
Miscellaneous
       
SECTION 10.01.
Notices
57
SECTION 10.02.
Waivers; Amendments
58
SECTION 10.03.
Expenses; Indemnity; Damage Waiver
59
SECTION 10.04.
Successors and Assigns
60
SECTION 10.05.
Survival
63
SECTION 10.06.
Counterparts; Integration; Effectiveness
64
SECTION 10.07.
Severability
64
SECTION 10.08.
Right of Setoff
64
SECTION 10.09.
Governing Law; Jurisdiction; Consent to Service of Process
64
SECTION 10.10.
WAIVER OF JURY TRIAL
65
SECTION 10.11.
Headings
65
SECTION 10.12.
Confidentiality
66
SECTION 10.13.
Conversion of Currencies
67
SECTION 10.14.
Interest Rate Limitation
67
SECTION 10.15.
USA Patriot Act
68
SECTION 10.16.
No Fiduciary Relationship
68

 
SCHEDULES:


Schedule 2.01
  —  Lenders and Commitments

Schedule 2.16
  —  Payment Instructions



Schedule 6.01
  —  Liens





EXHIBITS:


Exhibit A
—  Form of Assignment and Assumption

Exhibit B-1
—  Form of Borrowing Subsidiary Agreement

Exhibit B-2
—  Form of Borrowing Subsidiary Termination

Exhibit C
—  Form of Promissory Note

Exhibit D
—  Form of Opinion of General Counsel of the Company

 
 

 
 
iii

--------------------------------------------------------------------------------

 


AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT dated as of June 19, 2013 (this
“Agreement”), among AUTOMATIC DATA PROCESSING, INC., a Delaware corporation (the
“Company”); the BORROWING SUBSIDIARIES from time to time party hereto (the
Company and the Borrowing Subsidiaries being collectively called the
“Borrowers”); the LENDERS from time to time party hereto; and JPMORGAN CHASE
BANK, N.A., as Administrative Agent.
 
This Agreement amends and restates the Company’s Five-Year Credit Agreement
dated as of June 20, 2012 (the “Original Credit Agreement”).


The Company has requested that the Lenders (such term and each other capitalized
term used and not otherwise defined herein having the meaning assigned to it in
Article I) extend credit in the form of Commitments under which the Borrowers
may obtain Loans in US Dollars in an aggregate principal amount at any time
outstanding that will not result in the aggregate Exposures exceeding
US$2,000,000,000.  The Company has also requested that the Lenders provide (a) a
procedure pursuant to which the Borrowers may invite the Lenders to bid on an
uncommitted basis on short-term Loans to the Borrowers and (b) a procedure
pursuant to which the Borrowers may obtain Loans on an uncommitted basis from
individual Lenders on terms to be negotiated at the time such Loans are
requested.  The proceeds of borrowings hereunder are to be used for general
corporate purposes of the Borrowers and their subsidiaries, including the
refinancing of any Borrowings outstanding on the Effective Date under the
Original Credit Agreement.


The Lenders are willing to establish the credit facilities referred to in the
preceding paragraph upon the terms and subject to the conditions set forth
herein.  Accordingly, the parties hereto agree as follows:
 
ARTICLE I
 
Definitions
 
SECTION 1.01. Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder, or any successor in such capacity.
 
 
 

--------------------------------------------------------------------------------

 
 
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agreement Currency” has the meaning assigned to such term in Section 10.13(b).
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% per annum and (c) the LIBO Rate for a
one month interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1% per annum, provided that, for the
avoidance of doubt, the LIBO Rate for any day shall be based on the rate
appearing on the Reuters Screen LIBOR01 Page (or on any successor or substitute
page) at approximately 11:00 a.m. London time on such day (without any
rounding).  Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the LIBO Rate shall be effective from
and including the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the LIBO Rate, respectively.
 
“Applicable Rate” means, for any day, with respect to (a) any commitment fee
payable hereunder, the rate per annum set forth below under the caption
“Commitment Fee Rate”, (b) any Eurocurrency Loan hereunder, a rate per annum
equal to the percentage of the Index applicable on such day set forth below
under the caption “Eurocurrency Spread” (but in no event shall the Applicable
Rate for any Eurocurrency Loan be less than the rate per annum set forth below
under the caption “Eurocurrency Floor”) and (c) any ABR Loan hereunder, the
Applicable Rate for Eurocurrency Loans minus 1% per annum (but in no event shall
the Applicable Rate for any ABR Loan be less than 0% per annum), in each case
based on the Ratings:
 
Ratings:
Commitment Fee
Rate
(basis points)
Eurocurrency Spread
(percentage of the Index)
Eurocurrency Floor
(basis points)
Category 1
Greater than or equal
to Aa3 / AA-
4.0
40%
30.0
Category 2
Less than Aa3 / AA- and greater than or equal
8.0
50%
40.0

 
 
 
2

--------------------------------------------------------------------------------

 
 
 

to A3 / A-      
Category 3
Less than A3 / A-
10.0
65%
50.0



For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect Ratings (other than by reason of the circumstances referred to in the
penultimate paragraph of this definition), then such rating agency shall be
deemed to have established a rating in Category 3; (b) if the Ratings
established or deemed to have been established by Moody’s and S&P shall fall
within different Categories, the Applicable Rate shall be based on the higher of
the two ratings unless the ratings differ by two or more Categories, in which
case the Commitment Fee Rate, the Eurocurrency Spread and the Eurocurrency Floor
shall be based on the Category one level above that corresponding to the lower
rating; (c) if the Ratings established or deemed to have been established by
Moody’s and S&P shall be changed (other than as a result of a change in the
rating system of Moody’s or S&P), such change shall be effective as of the date
on which it is first publicly announced by Moody’s or S&P; and (d) the Index
shall be determined as of each Reset Date for the applicable Revolving
Loans.  Each change in the Applicable Rate on account of (a) a change in the
Ratings shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change or (b) a change in the Index shall apply during the period
commencing on the Reset Date on which a change in the Index becomes effective
and ending on the date immediately preceding the Reset Date on which the next
such change becomes effective.
 
If the rating system of Moody’s or S&P shall change, or if either such rating
agency shall cease to be in the business of rating corporate debt obligations,
the Company and the Required Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.
 
If the Index shall be unavailable as of any Reset Date, the Company and the
Lenders under the Facility agree to negotiate in good faith (for a period of up
to 30 days after the Index becomes unavailable) to agree on an alternative
method for establishing the Applicable Rate.  During such negotiations, the
Applicable Rate will be calculated as provided above and based on the last
available quote of the Index.  If no such alternative method is agreed upon
during such 30 day period, then following the end of such period, and until such
an alternative method shall have been agreed upon, the Applicable Rate will be
the higher of (x) the rate determined based on the last available quote of the
Index and (y) 0.50% per annum.
 
 
 
3

--------------------------------------------------------------------------------

 
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
 
“Attributable Debt” means, with respect to any Sale and Leaseback Transaction,
the present value (discounted at the rate set forth or implicit in the terms of
the lease included in such Sale and Leaseback Transaction) of the total
obligations of the lessee for rental payments (other than amounts required to be
paid on account of taxes, maintenance, repairs, insurance, assessments,
utilities, operating and labor costs and other items which do not constitute
payments for property rights) during the remaining term of the lease included in
such Sale and Leaseback Transaction (including any period for which such lease
has been extended).  In the case of any lease which is terminable by the lessee
upon payment of a penalty, the Attributable Debt shall be the lesser of the
Attributable Debt determined assuming termination upon the first date such lease
may be terminated (in which case the Attributable Debt shall also include the
amount of the penalty, but no rent shall be considered as required to be paid
under such lease subsequent to the first date upon which it may be so
terminated) or the Attributable Debt determined assuming no such termination.
 
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
 
“Bankruptcy Event” means, with respect to any Person, that such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business or
custodian appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof. If, however, such
ownership interest  results in or provides such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permits such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person, such ownership
interest will constitute a Bankruptcy Event.  Nothing in this definition or
elsewhere in this Agreement shall require any Person to disclose any information
that it would be prohibited from disclosing under applicable law or regulation.
 
“Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
 
 
 
4

--------------------------------------------------------------------------------

 
 
“Borrower” means the Company or any Borrowing Subsidiary.
 
“Borrowing” means Loans (including Competitive Loans and Contract Loans) of the
same Class and Type, made, converted or continued on the same date and, in the
case of Eurocurrency Loans or Fixed Rate Loans, as to which a single Interest
Period is in effect.
 
“Borrowing Minimum” means US$5,000,000.
 
“Borrowing Multiple” means US$1,000,000.
 
“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03.
 
“Borrowing Subsidiary” means any Subsidiary that has been designated as such
pursuant to Section 2.18 and that has not ceased to be a Borrowing Subsidiary as
provided in such Section.
 
“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit B-1.
 
“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit B-2.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in US Dollars in the London interbank market.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“Change in Law” means (a) the adoption of any law, rule or regulation after June
15, 2013, (b) any change in any law, rule or regulation or in the interpretation
or application thereof by any Governmental Authority after such date or
(c) compliance by any Lender or by any lending office of such Lender or by such
Lender’s holding company with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
such date; provided that notwithstanding anything herein to the contrary, no
act, event or circumstance referred to in clause (a), (b) or (c) of this
definition shall be deemed to have occurred prior to such
 
 
 
5

--------------------------------------------------------------------------------

 
 
date as a result of the applicable law, rule, regulation, interpretation,
application, request, guideline or directive having been adopted, made or issued
under the general authority of the Dodd-Frank Wall Street Reform and Consumer
Protection Act or Basel III, as promulgated by the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Competitive
Loans or Contract Loans.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans pursuant to Section 2.01, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Loan Exposure hereunder, as
such commitment may be (a) reduced or increased from time to time pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04.  The initial amount
of each Lender’s Commitment is set forth on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender shall have assumed its Commitment,
as applicable.  The aggregate amount of the Commitments on the date hereof is
US$2,000,000,000.
 
“Company” has the meaning assigned to such term in the heading of this
Agreement.
 
“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.
 
“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.
 
“Competitive Bid Request” means a request for Competitive Bids in accordance
with Section 2.04.
 
“Competitive Borrowing” means a Borrowing comprised of Competitive Loans.
 
“Competitive Loan” means a Loan made pursuant to Section 2.04.  Each Competitive
Loan shall be a Eurocurrency Loan or a Fixed Rate Loan.
 
 
 
6

--------------------------------------------------------------------------------

 
 
“Competitive Loan Exposure” means, with respect to any Lender at any time, the
aggregate principal amount of the outstanding Competitive Loans of such Lender.
 
“Consenting Lender” has the meaning assigned to such term in Section 2.08(e).
 
“Consolidated Net Worth” means the shareholders’ equity of the Company,
determined on a consolidated basis in accordance with GAAP.
 
“Contract Loan” has the meaning assigned to such term in Section 2.02(e).
 
“Contract Loan Exposure” means, with respect to any Lender at any time, the
aggregate principal amount of the outstanding Contract Loans of such Lender.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Declining Lender” has the meaning assigned to such term in Section 2.08(e).
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived,
constitute an Event of Default.
 
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder, unless, in the case of clause (i)
above, it notifies the Administrative Agent in writing that such failure is the
result of its good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Company, any other Borrower, the
Administrative Agent or any Lender in writing, or has made a public statement to
the effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on its good faith determination that a
condition precedent (specifically identified and including the particular
default, if any) to funding a Loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by the Administrative Agent,
acting in good faith, to provide a certification in writing from an authorized
officer thereof that it will comply with its obligations (and is financially
able to meet such obligations) to fund Loans under this Agreement, provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon the receipt by the
 
 
 
7

--------------------------------------------------------------------------------

 
 
Administrative Agent of such certification in form and substance satisfactory to
the Administrative Agent, or (d) has become the subject of a Bankruptcy Event.
 
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any of the Borrowers or any of their Subsidiaries
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived; (c) the filing pursuant to Section 412(c) of the Code or Section
302(c) of ERISA of an application for a waiver of the minimum funding standard
with respect to any Plan; (d) the incurrence by the Company or any ERISA
Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Company or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Company or any ERISA Affiliate of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; (g) the receipt by the Company or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from the Company or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to
 
 
 
8

--------------------------------------------------------------------------------

 
 
be, insolvent or in reorganization, within the meaning of Title IV of ERISA, or
in endangered or critical status, within the meaning of Section 305 of ERISA; or
(h) a determination that any Plan is, or is expected to be, in “at-risk” status
(as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code).
 
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the LIBO Rate.
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any Obligation
hereunder, (a) income or franchise Taxes imposed on (or measured by) its net
income by the United States of America (or any political subdivision thereof),
or by the jurisdiction under which such recipient is organized or in which its
principal office or any lending office from which it makes Loans hereunder is
located, (b) any branch profit Taxes imposed by the United States of America or
any similar Tax imposed by any other jurisdiction described in clause (a) above,
(c) except in the case of an assignee pursuant to a request by the Company under
Section 2.17(b), any withholding Tax that is imposed by the United States of
America (or any political subdivision thereof) on payments by a Borrower from an
office within such jurisdiction to the extent such Tax is in effect and would
apply as of the date such Lender becomes a party to this Agreement or relates to
payments received by a new lending office designated by such Lender and is in
effect and would apply at the time such lending office is designated, (d) any
withholding Taxes imposed by the United States of America pursuant to FATCA and
(e) any withholding Tax that is attributable to such Lender’s failure to comply
with Section 2.15(f), except, in the case of clause (c) above, to the extent
that (i) such Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts with respect to such withholding Tax pursuant to Section 2.15 or (ii)
such withholding Tax shall have resulted from the making of any payment to a
location other than the office designated by the Administrative Agent or such
Lender for the receipt of payments of the applicable type.
 
“Existing Maturity Date” has the meaning assigned to such term in Section
2.08(e).
 
“Exposure” means, with respect to any Lender at any time, such Lender’s
Revolving Loan Exposure, Competitive Loan Exposure and Contract Loan Exposure at
such time.
 
“Extension Date” has the meaning assigned to such term in Section 2.08(e).
 
 
 
9

--------------------------------------------------------------------------------

 
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof.
 
“FCPA” means the United States Foreign Corrupt Practices Act of 1977.


“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.
 
“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurocurrency Competitive Loan), the fixed rate of interest per annum specified
by the Lender making such Competitive Loan in its related Competitive Bid.
 
“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, taxing, regulatory or administrative functions
of or pertaining to government.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other
 
 
 
10

--------------------------------------------------------------------------------

 
 
obligation or (d) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness or obligation; provided,
that the term Guarantee shall not include endorsements for collection or deposit
in the ordinary course of business.
 
“Hazardous Materials”  means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
 
“Increasing Lender” has the meaning set forth in Section 2.08(d)(i).
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances.  The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Index” means, with respect to any Revolving Loan for any period, the average of
the Markit CDX.NA.IG Series 20 or any successor series (5 Year Period) for the
30 business days (or for the number of business days for which the then current
Markit CDX.NA.IG is in effect, if such number of business days is fewer than 30
business days) preceding the Reset Date applicable to such Loan for such period,
as available to the applicable office of the Administrative Agent.  For purposes
of this
 
 
 
11

--------------------------------------------------------------------------------

 
 
definition, “business days” means days in respect of which the Securities
Industry and Financial Markets Association declares the US fixed income market
to be open.
 
“Initial Loans” has the meaning set forth in Section 2.08(d)(iv).
 
“Interest Election Request” means a request by the relevant Borrower to convert
or continue a Borrowing in accordance with Section 2.07.
 
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, (b) with respect to any Eurocurrency
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurocurrency Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period, (c) with respect to any Fixed Rate
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Fixed Rate Loan with an Interest
Period of more than 90 days’ duration (unless otherwise specified in the
applicable Competitive Bid Request), each day prior to the last day of such
Interest Period that occurs at intervals of 90 days’ duration after the first
day of such Interest Period, and any other dates specified in the applicable
Competitive Bid Request as Interest Payment Dates with respect to such Borrowing
and (d) with respect to any Contract Loan, the date or dates agreed upon by the
relevant Borrower and the applicable Lender or, if no such dates shall have been
agreed upon, the last day of each March, June, September and December.
 
“Interest Period” means, (i) with respect to any Eurocurrency Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the relevant Borrower may elect, (ii) with respect to any Fixed
Rate Borrowing, the period (which shall not be less than seven days or more than
360 days) commencing on the date of such Borrowing and ending on the date
specified in the applicable Competitive Bid Request and (iii) with respect to
any Contract Loan, the period commencing on the date of such Borrowing and
ending on the date agreed upon by the relevant Borrower and the applicable
Lender; provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurocurrency Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Eurocurrency Borrowing that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made, and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.
 
 
 
12

--------------------------------------------------------------------------------

 
 
“JPMCB” means JPMorgan Chase Bank, N.A. and its successors.
 
“Judgment Currency” has the meaning assigned to such term in Section 10.13(b).
 
“Lenders” means the Persons listed on Schedule 2.01, any Increasing Lender that
shall have become a party hereto pursuant to Section 2.08(d) and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that shall have ceased to be a party
hereto pursuant to an Assignment and Assumption.
 
“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the London interbank offered rate as administered by the British Bankers
Association (or any other Person that takes over the administration of such
rate) for deposits in US Dollars for a period equal in length to such Interest
Period as displayed on the Reuters screen page that displays such rate
(currently page LIBOR 01) or, in the event such rate does not appear on a page
of the Reuters screen, on the appropriate page of such other information service
that publishes such rate as shall be selected by the Administrative Agent from
time to time in its reasonable discretion, at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
 
“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination and each promissory note delivered pursuant to
this Agreement.
 
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
 
“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Company and its Subsidiaries taken as a whole, (b) the ability of the Company to
perform
 
 
 
13

--------------------------------------------------------------------------------

 
 
any of its obligations under this Agreement or (c) the rights of or benefits
available to the Lenders under this Agreement.
 
“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of the Company and its
Subsidiaries in an aggregate principal amount exceeding US$250,000,000.  For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of any Borrower or any Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that such Borrower or Subsidiary would be required to
pay if such Hedging Agreement were terminated at such time.
 
“Material Subsidiary” means (a) any Subsidiary that is a Borrower, (b) any
Subsidiary that directly or indirectly owns or Controls any Material Subsidiary
and (c) any other Subsidiary (i) the consolidated revenues of which for the most
recent period of four fiscal quarters of the Company for which audited financial
statements have been delivered pursuant to Section 5.01 were greater than 10% of
the Company’s consolidated revenues for such period or (ii) the consolidated
assets of which as of the end of such period were greater than 10% of the
Company’s consolidated assets as of such date; provided that if at any time the
aggregate consolidated revenues or assets of all Subsidiaries that are not
Material Subsidiaries for or at the end of any period of four fiscal quarters
exceeds 10% of the Company’s consolidated revenues for such period or 10% of the
Company’s consolidated assets as of the end of such period, the Company shall
(or, in the event the Company has failed to do so within 10 days, the
Administrative Agent may) designate sufficient Subsidiaries as “Material
Subsidiaries” to eliminate such excess, and such designated Subsidiaries shall
for all purposes of this Agreement constitute Material Subsidiaries.  For
purposes of making the determinations required by this definition, revenues and
assets of foreign Subsidiaries shall be converted into US Dollars at the rates
used in preparing the consolidated balance sheet of the Company included in the
applicable financial statements.
 
“Maturity Date” means June 20, 2018, as such date may be extended pursuant to
Section 2.08(e).
 
“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Notice of Illegality” has the meaning set forth in Section 2.18.
 
“Obligations” means the due and punctual payment of (i) the principal of and
premium, if any, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether
 
 
 
14

--------------------------------------------------------------------------------

 
 
allowed or allowable in such proceeding) on the Loans made to any Borrower, when
and as due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise and (ii) all other monetary obligations, including fees,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), of the Borrowers
under this Agreement and the other Loan Documents.
 
“Original Credit Agreement” has the meaning set forth in the introductory
statement to this Agreement.
 
“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.
 
“Participant” has the meaning set forth in Section 10.04(e).
 
“Participant Register” has the meaning set forth in Section 10.04(h).
 
 “Patriot Act” has the meaning set forth in Section 10.15.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Percentage” means, with respect to any Lender, the percentage of the total
Commitments represented by such Lender’s Commitment.  If the Commitments have
terminated or expired, the Percentages shall be determined based upon the
Commitments most recently in effect, giving effect to any assignments.
 
“Permitted Encumbrances” means:
 
(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;
 
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in good faith;
 
(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;
 
 
 
15

--------------------------------------------------------------------------------

 
 
(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
 
(e) judgment liens; and
 
(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of any of the Borrowers or any of their Subsidiaries;
 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness or any Lien in favor of the PBGC.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan”  means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which any of the Borrowers or any
ERISA Affiliate is (or, if such plan were terminated, would under Section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.
 
“Ratings” means, at any time, the Company’s issuer rating by Moody’s and the
Company’s issuer rating by S&P at such time.
 
“Register” has the meaning set forth in Section 10.04.
 
“Related Fund” means, with respect to any Lender that is a fund that invests in
bank loans, any other fund that invests in bank loans and is managed by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, trustees, agents
and advisors of such Person and such Person’s Affiliates.
 
“Request Date” has the meaning assigned to such term in Section 2.08(e).
 
 
 
16

--------------------------------------------------------------------------------

 
 
“Required Lenders” means, at any time, Lenders having unused Commitments and
Revolving Loan Exposures representing more than 50% of the aggregate total
unused Commitments and Revolving Loan Exposures at such time; provided that, for
purposes of declaring the Loans to be due and payable pursuant to Article VII,
and for all purposes after the Loans become due and payable pursuant to
Article VII or the Commitments expire or terminate, the outstanding Competitive
Loans and Contract Loans of the Lenders shall be included in their respective
Revolving Loan Exposures in determining the Required Lenders.
 
“Reset Date” means each date on which the Index will be determined.  The Reset
Dates for any Eurocurrency Loans will be the dates on which LIBO Rates are set
for such Loans for each Interest Period applicable thereto; provided that for
any Eurocurrency Loan with an Interest Period longer than three months, a Reset
Date will also occur at the end of each successive three-month period during
such Interest Period.  The Reset Dates for any ABR Loans will be the Effective
Date and the first day of each calendar quarter thereafter.
 
“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.
 
“Revolving Loan” means a Loan made by a Lender pursuant to Section 2.01.  Each
Revolving Loan shall be a Eurocurrency Loan or an ABR Loan.
 
“Revolving Loan Exposure” means, at any time, the aggregate principal amount of
the Revolving Loans outstanding at such time.  The Revolving Loan Exposure of
any Lender at any time shall be such Lender’s Percentage of the total Revolving
Loan Exposure at such time.
 
“S&P” means Standard & Poor’s Ratings Group or any successor to the rating
agency business thereof.
 
“Sale and Leaseback Transaction” means any arrangement whereby the Company or a
Subsidiary, directly or indirectly, shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.
 
“Sanction Laws” means laws and executive orders of the United States of America
imposing economic or financial sanctions or trade embargoes, and regulations
implementing such laws and executive orders.
 
“Sanctioned Person” means any person on the list of Specially Designated
Nationals and Blocked Persons maintained by the Office of Foreign Assets Control
of the U.S. Department of Treasury.
 
 
 
17

--------------------------------------------------------------------------------

 
 
“Statutory Reserves” means any reserve, liquid asset or similar requirements
established by any Governmental Authority of the United States to which banks in
such jurisdiction are subject for any category of deposits or liabilities
customarily used to fund loans in US Dollars or by reference to which interest
rates applicable to Loans are determined.
 
“Subsequent Borrowings” has the meaning set forth in Section 2.08(d)(iv).
 
“subsidiary” means, with respect to any Person, any entity with respect to which
such Person alone owns, such Person or one or more of its subsidiaries together
own, or such Person and any Person Controlling such Person together own, in each
case directly or indirectly, capital stock or other equity interests having
ordinary voting power to elect a majority of the members of the Board of
Directors of such corporation or other entity or having a majority interest in
the capital or profits of such corporation or other entity.
 
“Subsidiary” means any subsidiary of the Company.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Transactions” means the execution, delivery and performance by the Company and
the other Borrowers of the Loan Documents, the borrowing of Loans hereunder and
the use of the proceeds thereof.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate, the Alternate Base Rate or a Fixed
Rate.
 
“US Dollars” or “US $” means the lawful money of the United States of America.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
“Withholding Agent” means any Loan Party and the Administrative Agent.
 
SECTION 1.02. Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”).  Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).
 
 
 
18

--------------------------------------------------------------------------------

 
 
SECTION 1.03. Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns, (d) the words “herein”, “hereof” and “hereunder” and
words of similar import shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (e) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (f) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (g) any
definition of or reference to any statute, rule or regulation shall be construed
as referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor law) and (h) any
reference to “the date hereof” or “the date of this Agreeement” shall be
construed to refer to the date in the heading of this Agreement.
 
SECTION 1.04. Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP as in effect from time to time; provided that if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.
 
 
 
19

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
The Credits
 
SECTION 2.01. Commitments.  Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans to the Company and
the Borrowing Subsidiaries from time to time during the Availability Period in
US Dollars in an aggregate principal amount at any time outstanding that will
not result in (i) such Lender’s Revolving Loan Exposure exceeding its Commitment
or (ii) the aggregate Exposures exceeding the aggregate Commitments.
 
SECTION 2.02. Loans and Borrowings.  (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders (or their
Affiliates as provided in paragraph (b) below) ratably in accordance with their
respective Commitments.  Each Competitive Loan shall be made in accordance with
the procedures set forth in Section 2.04.  Each Contract Loan shall be made in
accordance with the procedures set forth in paragraph (e) below.   The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required hereunder.
 
(b)  Subject to Section 2.12, (i) each Revolving Borrowing shall be comprised
entirely of Eurocurrency Loans or ABR Loans as the applicable Borrower may
request in accordance herewith and (ii) each Competitive Borrowing shall be
comprised entirely of Eurocurrency Loans or Fixed Rate Loans, as the applicable
Borrower may request in accordance herewith.  Each Lender at its option may make
any Loan by causing any domestic or foreign branch or Affiliate of such Lender
to make such Loan (and in the case of an Affiliate, the provisions of Sections
2.12, 2.13, 2.14 and 2.15 shall apply to such Affiliate to the same extent as to
such Lender); provided that any exercise of such option shall not affect the
obligation of the applicable Borrower to repay such Loan in accordance with the
terms of this Agreement.  Notwithstanding any other provision of this Agreement,
the Borrowers shall not be responsible under Section 2.13 or 2.15 for any
increased costs incurred by a Lender as a result of a change in the location
from which such Lender makes Loans unless such Lender is legally required to
make such change.
 
(c)  At the commencement of each Interest Period for any Borrowing (other than a
Borrowing comprised of Competitive Loans or Contract Loans), such Borrowing
shall be in an aggregate amount that is at least equal to the Borrowing Minimum
and an integral multiple of the Borrowing Multiple; provided that an ABR
Borrowing may be made in an aggregate amount that is equal to the aggregate
available Commitments.  Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of five Eurocurrency Revolving Borrowings outstanding.
 
 
 
20

--------------------------------------------------------------------------------

 
 
(d)  Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.
 
(e)  At any time, any Borrower and any Lender may agree that such Lender will
make a Loan (a “Contract Loan”) to the Borrower denominated in US Dollars and
bearing interest at an agreed upon rate, for an interest period to be agreed
upon and upon such other terms as the applicable Borrower and Lender may agree
(it being understood that a Contract Loan shall not be required to be in any
particular minimum amount); provided, that, (i) after giving effect to the
making of any such Contract Loan, the aggregate Exposures shall not exceed the
aggregate Commitments and (ii) no such Loan shall be a Contract Loan unless the
relevant Borrower and the applicable Lender expressly agree at the time such
Loan is made, and notify the Administrative Agent, that such Loan shall be a
Contract Loan for purposes of this Agreement.  If the applicable Borrower and
Lender shall, after any Contract Loan is made, agree that such Contract Loan
shall no longer be a Contract Loan hereunder and shall notify the Administrative
Agent of such agreement, such Loan shall, as of the date of such agreement,
cease to be a Contract Loan or to be entitled to any further benefits under this
Agreement.  Contract Loans shall be deemed Loans for all purposes under this
Agreement.  Each Borrower and Lender shall promptly notify the Administrative
Agent of (i) the date, principal amount,  maturity, interest rate, Interest
Period and Interest Payment Dates of each Contract Loan made by such Lender to
such Borrower and (ii) the date and amount of any repayment or prepayment of any
such Contract Loan.
 
SECTION 2.03. Requests for Revolving Borrowings.  To request a Revolving
Borrowing, the applicable Borrower, or the Company on behalf of the applicable
Borrower, shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurocurrency Borrowing, not later than 2:00 p.m., New York
City time, three Business Days before the date of the proposed Borrowing and
(b) in the case of an ABR Borrowing, not later than 12:00 noon, New York City
time, on the date of the proposed Borrowing.  Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the applicable Borrower, or
by the Company on behalf of the applicable Borrower.  Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:
 
(i) the Borrower requesting such Borrowing (or on whose behalf the Company is
requesting such Borrowing);
 
(ii) the aggregate principal amount of the requested Borrowing;
 
(iii) the date of the requested Borrowing, which shall be a Business Day;
 
(iv) the Type of the requested Borrowing;
 
 
 
21

--------------------------------------------------------------------------------

 
 
(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
 
(vi) the location and number of the relevant Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.05.
 
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the relevant Borrower
shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a  Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of the Loan to be made by such Lender as part of the
requested Borrowing.
 
SECTION 2.04. Competitive Bid Procedure.  (a) Subject to the terms and
conditions set forth herein, from time to time during the Availability Period
any Borrower may request Competitive Bids for Competitive Loans in US Dollars
and may (but shall not have any obligation to) accept Competitive Bids and
borrow Competitive Loans; provided that the aggregate Exposures at any time
shall not exceed the aggregate Commitments.  To request Competitive Bids, the
Company or the applicable Borrower shall notify the Administrative Agent of such
request by telephone (i) in the case of a Eurocurrency Competitive Borrowing,
not later than 10:00 a.m., New York City time, four Business Days before the
date of the proposed Competitive Borrowing and (ii) in the case of a Fixed Rate
Borrowing, not later than 12:00 noon, New York City time, one Business Day
before the date of the proposed Competitive Borrowing.  Not more than three
Competitive Bid Requests may be submitted on the same day.  Each telephonic
Competitive Bid Request shall be confirmed promptly by hand delivery or telecopy
to the Administrative Agent of a written Competitive Bid Request in a form
approved by the Administrative Agent and signed by the Company.  Each such
telephonic and written Competitive Bid Request shall specify the following
information in compliance with Section 2.02:
 
(i) the Borrower requesting the Competitive Bid and the aggregate amount of the
requested Borrowing;
 
(ii) the date of such Borrowing, which shall be a Business Day;
 
(iii) whether such Borrowing is to be a Eurocurrency Borrowing or a Fixed Rate
Borrowing;
 
(iv) the Interest Period to be applicable to such Borrowing, which shall be a
period contemplated by the definition of the term “Interest Period”; and
 
 
 
22

--------------------------------------------------------------------------------

 
 
(v) the location and number of the Company’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.
 
Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.
 
(b)  Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to the Company in response to a Competitive Bid Request.  Each
Competitive Bid by a Lender must be in a form approved by the Administrative
Agent and must be received by the Administrative Agent by telecopy, (i) in the
case of a Eurocurrency Competitive Borrowing, not later than 12:00 noon, New
York City time, four Business Days before the date of the proposed Competitive
Borrowing and (ii) in the case of a Fixed Rate Borrowing, not later than
9:30 a.m., New York City time, on the date of the proposed Competitive
Borrowing.  Competitive Bids that do not conform to the form approved by the
Administrative Agent may be rejected by the Administrative Agent, and the
Administrative Agent shall notify the applicable Lender as promptly as
practicable.  Each Competitive Bid shall specify (i) the principal amount (which
may equal the entire principal amount of the Competitive Borrowing requested by
the Company) of the Competitive Loan or Loans that the Lender is willing to
make, (ii) the Competitive Bid Rate or Rates at which the Lender is prepared to
make such Loan or Loans (expressed as a percentage rate per annum in the form of
a decimal to no more than four decimal places) and (iii) the Interest Period
applicable to each such Loan and the last day thereof.
 
(c)  The Administrative Agent shall promptly notify the Company by telecopy of
the Competitive Bid Rate and the principal amount specified in each Competitive
Bid and the identity of the Lender that shall have made such Competitive Bid.
 
(d)  Subject only to the provisions of this paragraph, the applicable Borrower
may accept or reject any Competitive Bid.  The Borrower shall notify the
Administrative Agent by telephone, confirmed by telecopy in a form approved by
the Administrative Agent, whether and to what extent it has decided to accept or
reject each Competitive Bid, (i) in the case of a Eurocurrency Competitive
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the date of the proposed Competitive Borrowing and (ii) in the case of a
Fixed Rate Borrowing, not later than 10:30 a.m., New York City time, on the date
of the proposed Competitive Borrowing; provided that (i) the failure of the
Borrower to give such notice shall be deemed to be a rejection of each
Competitive Bid, (ii) the Borrower shall not accept a Competitive Bid made at a
particular Competitive Bid Rate if such Borrower rejects a Competitive Bid made
at a lower Competitive Bid Rate, (iii) the aggregate amount of the Competitive
Bids accepted by the Borrower shall not exceed the aggregate amount of the
requested Competitive Borrowing specified in the related Competitive Bid Request
and (iv) to the
 
 
 
23

--------------------------------------------------------------------------------

 
 
extent necessary to comply with clause (iii) above, the Borrower may accept
Competitive Bids at the same Competitive Bid Rate in part, which acceptance, in
the case of multiple Competitive Bids at such Competitive Bid Rate, shall be
made pro rata in accordance with the amount of each such Competitive Bid;
provided further that in calculating the pro rata allocation of acceptances of
portions of multiple Competitive Bids at a particular Competitive Bid Rate
pursuant to clause (iv) the amounts shall be rounded to integral multiples of
the Borrowing Multiple in a manner determined by the Borrower.  A notice given
by the Borrower pursuant to this paragraph shall be irrevocable.
 
(e)  The Administrative Agent shall promptly notify each bidding Lender by
telecopy whether or not its Competitive Bid has been accepted (and, if so, the
amount and Competitive Bid Rate so accepted), and each successful bidder will
thereupon become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.
 
(f)  If the Administrative Agent or one of its Affiliates shall elect to submit
a Competitive Bid in its capacity as a Lender, it shall submit such Competitive
Bid directly to the applicable Borrower at least one quarter of an hour earlier
than the time by which the other Lenders are required to submit their
Competitive Bids to the Administrative Agent pursuant to paragraph (b) of this
Section.
 
SECTION 2.05. Funding of Borrowings.  (a) Each Lender shall make each Loan
(other than a Contract Loan) to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds by 2:00 p.m., New York
City time, to the account of the Administrative Agent.  The Administrative Agent
will make such Loans available to the relevant Borrower by promptly crediting
the amounts so received, in like funds, to an account of such Borrower
maintained by the Administrative Agent (or another account specified by such
Borrower in the applicable Borrowing Request) in New York City.  Each Lender
shall make each Contract Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds by the time and to the
account agreed upon by the relevant Borrower and the applicable Lender.
 
(b)  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the relevant Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, and the
Administrative Agent has made an amount corresponding to such share available to
such Borrower, then the applicable Lender and such Borrower severally agree to
pay to the Administrative Agent forthwith on demand such corresponding amount
with interest thereon, for each day from and including the
 
 
 
24

--------------------------------------------------------------------------------

 
 
date such amount is made available to such Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the rate
reasonably determined by the Administrative Agent to be the cost to it of
funding such amount or (ii) in the case of such Borrower, the interest rate
applicable to the subject Loan.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing and the Administrative Agent shall return to such
Borrower any amount (including interest) paid by such Borrower to the
Administrative Agent pursuant to this paragraph.
 
SECTION 2.06. Repayment of Borrowings; Evidence of Debt.  (a) Each Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
accounts of the applicable Lenders (i) the then unpaid principal amount of the
Loans comprising each Borrowing of such Borrower on the Maturity Date and (ii)
the then unpaid principal amount of each Competitive Loan on the last day of the
Interest Period applicable thereto.  Each Borrower hereby unconditionally
promises to pay to the applicable Lender the then unpaid principal amount of
each Contract Loan on the date or dates agreed by such Borrower and such Lender.
 
(b)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the obligations of each Borrower to such Lender resulting
from the Loans made by such Lender.
 
(c)  The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Borrowing made hereunder, the Class and Type thereof and
the Interest Period applicable thereto and (ii) the amount of any sum received
by the Administrative Agent hereunder for the accounts of the Lenders and each
Lender’s share thereof.
 
(d)  The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts, or any error
therein, shall not in any manner affect the obligation of any Borrower to repay
the Loans made to it in accordance with the terms of this Agreement.
 
(e)  Any Lender may request that Loans of any Class made by it to any Borrower
be evidenced by a promissory note if it is the policy of such Lender to obtain
promissory notes in transactions comparable to those provided for herein or if
such Lender has another business reason for requesting such a promissory
note.  In such event, each applicable Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) in
the form of Exhibit C hereto.  Thereafter, the Loans evidenced by each such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
 
 
 
25

--------------------------------------------------------------------------------

 
 
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
 
SECTION 2.07. Interest Elections.  (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request.  After the initial Revolving Borrowings, the Borrowers
may elect to convert and continue such Revolving Borrowings to or as other
Revolving Borrowings as provided in this Section.  The Borrowers may elect
different options with respect to different portions of the affected Borrowings,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowings and any Loans resulting from an
election made with respect to any such portion shall be considered a separate
Borrowing.  Notwithstanding any other provision of this Section, no Borrowing
may be converted into or continued as a Borrowing with an Interest Period ending
after the Maturity Date.  This Section shall not apply to Competitive Loans or
to Contract Loans, which may not be converted or continued.
 
(b)  To make an election pursuant to this Section, a Borrower, or the Company on
its behalf, shall notify the Administrative Agent of such election by telephone
in the case of an election that would result in a Borrowing, by the time and
date that a Borrowing Request would be required under Section 2.03 if such
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election.  Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
relevant Borrower, or the Company on its behalf.  Notwithstanding any contrary
provision herein, this Section shall not be construed to permit any Borrower to
elect an Interest Period for Eurocurrency Loans that does not comply with
Section 2.02(d).
 
(c)  Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.03:
 
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
 
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii) whether a Eurocurrency Borrowing or an ABR Borrowing is elected; and
 
 
 
26

--------------------------------------------------------------------------------

 
 
(iv) in the case of an election of a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”; provided
that no Eurocurrency Borrowing may be elected with an Interest Period that would
extend after the Maturity Date.
 
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
(d)  Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e)  If the relevant Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing.
 
(f)  The conversion or continuation of any Borrowing shall not constitute a
repayment of amounts outstanding or a new advance of funds hereunder.
 
SECTION 2.08. Termination, Reduction, Increase and Extension of
Commitments.  (a) Unless previously terminated, the Commitments shall terminate
on the Maturity Date.
 
(b)  The Company may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of the Borrowing Multiple and not less than
the Borrowing Minimum and (ii) the Company shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.09, the Revolving Loan Exposure of any Lender would
exceed its Commitment or the aggregate Exposures would exceed the aggregate
Commitments.
 
(c)  The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying the effective date of such election.  Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof.  Each notice delivered by the Company pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Commitments delivered by the Company may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Company (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.  Any
termination or reduction of the Commitments shall be permanent.  Each reduction
of the Commitments
 
 
 
27

--------------------------------------------------------------------------------

 
 
shall be made ratably among the Lenders in accordance with their respective
Commitments.
 
(d)  (i) The Company may on one or more occasions, by written notice to the
Administrative Agent and executed by the Company and one or more financial
institutions (any such financial institution referred to in this Section 2.08(d)
being called an “Increasing Lender”), which may include any Lender, cause new
Commitments to be extended by the Increasing Lenders (or cause the existing
Commitments of the Increasing Lenders to be increased, as the case may be) in
amounts set forth in such notice not to be less than (A) $10,000,000 for each
Increasing Lender and (B) $25,000,000 for all Increasing Lenders under each such
notice; provided that (x) at no time shall the aggregate amount of all
extensions of new Commitments and increases in existing Commitments effected
pursuant to this Section 2.08(d) exceed $500,000,000, (y) each Increasing
Lender, if not already a Lender hereunder, shall be subject to the approval of
the Administrative Agent (which approval shall not be unreasonably withheld) and
(z) each Increasing Lender shall execute all such documentation as the
Administrative Agent shall reasonably specify to evidence the Commitment of such
Increasing Lender and/or its status as a Lender hereunder.
 
(ii) Extensions of new Commitments and increases in existing Commitments
pursuant to this Section 2.08(d) shall become effective on the date specified in
the applicable notice delivered by the Company pursuant to paragraph (d)(i)
above.  Upon the effectiveness of such extension of new Commitments and/or
increases in existing Commitments, (A) each Increasing Lender not already a
Lender hereunder shall be deemed to be a party to this Agreement and shall
thereafter be entitled to all rights, benefits and privileges accorded a Lender
hereunder and subject to all obligations of a Lender hereunder and (B) Schedule
2.01 shall be deemed to have been amended to reflect the new Commitment or
increase in Commitment, as applicable, of each Increasing Lender as set forth in
the applicable notice delivered by the Company.
 
(iii) Notwithstanding the foregoing, no increase in the Commitments (or in any
Commitment of any Lender) or extension of new Commitments hereunder shall become
effective under this Section 2.08(d) unless (A) on the date of such increase or
extension, the conditions set forth in paragraphs (a) and (b) of Section 4.02
shall be satisfied (without giving effect to the parenthetical in such paragraph
(a)) and the Administrative Agent shall have received a certificate to that
effect dated such date and executed by a Financial Officer of the Company and
(B) the Administrative Agent shall have received documents consistent with those
delivered pursuant to Section 4.01(b) and (c) as to the corporate power and
authority of the Borrowers to borrow hereunder after giving effect to such
increase or extension.
 
(iv) On the effective date of any extension of a new Commitment or increase in
an existing Commitment pursuant to this Section 2.08(d), (A) the aggregate
principal amount of the Revolving Loans outstanding (the “Initial Loans”)
immediately
 
 
 
28

--------------------------------------------------------------------------------

 
 
prior to giving effect to such extension or increase shall be deemed to be
repaid, (B) after the effectiveness of such extension or increase, the Borrowers
shall be deemed to have made new Revolving Borrowings (the “Subsequent
Borrowings”) in an aggregate principal amount equal to the aggregate principal
amount of the Initial Loans and of the Types and for the Interest Periods
specified in a Borrowing Request delivered to the Administrative Agent in
accordance with Section 2.03, (C) each Lender shall pay to the Administrative
Agent in same day funds an amount equal to the difference, if positive, between
(x) such Lender’s Percentage (calculated after giving effect to any such
extension or increase) of the Subsequent Borrowings and (y) such Lender’s
Percentage (calculated without giving effect to any such extension or increase)
of the Initial Loans, (D) after the Administrative Agent receives the funds
specified in clause (C) above, the Administrative Agent shall pay to each Lender
the portion of such funds that is equal to the difference, if positive, between
(x) such Lender’s Percentage (calculated without giving effect to any such
extension or increase) of the Initial Loans and (y) such Lender’s Percentage
(calculated after giving effect to any such extension or increase) of the amount
of the Subsequent Borrowings, (E) each Lender shall be deemed to hold its
Percentage of each Subsequent Borrowing (each calculated after giving effect to
any such extension or increase) and (F) each applicable Borrower shall pay each
Lender any and all accrued but unpaid interest on the Initial Loans.  The deemed
payments made pursuant to clause (A) above in respect of each Eurocurrency Loan
shall be subject to the provisions of Section 2.14 if the effective date of the
extension of or increase in Commitment pursuant to this Section 2.08(d) occurs
other than on the last day of the Interest Period relating thereto and breakage
costs result.
 
(e)  The Company may, from time to time and by written notice to the
Administrative Agent (which shall promptly deliver a copy to each of the
Lenders) given not fewer than 30 days and not more than 120 days prior to any
anniversary of the Effective Date, request that the Lenders extend the Maturity
Date and the Commitments for an additional period of one year (the date of any
such request being called the “Request Date”).  Each Lender shall, by notice to
the Company and the Administrative Agent given not later than the 20th day after
the date of the Administrative Agent’s receipt of the Company’s extension
request, advise the Company whether or not it agrees to the requested extension
(each Lender agreeing to a requested extension being called a “Consenting
Lender” and each Lender declining to agree to a requested extension being called
a “Declining Lender”).  Any Lender that has not so advised the Company and the
Administrative Agent by such day shall be deemed to have declined to agree to
such extension and shall be a Declining Lender.  If Lenders constituting the
Required Lenders shall have agreed to an extension request, then the Maturity
Date shall, as to the Consenting Lenders, be extended to the first anniversary
of the Maturity Date theretofore in effect.  The decision of any Lender to agree
or withhold agreement to any extension request shall be at the sole discretion
of such Lender.  The Commitment of any Declining Lender shall terminate on the
Maturity Date for such Lender in effect immediately prior to giving effect to
any such extension (such Maturity Date being called the “Existing Maturity
Date”).  The principal amount of any outstanding Loans made by Declining
 
 
 
29

--------------------------------------------------------------------------------

 
 
Lenders, together with any accrued interest thereon and any accrued fees and
other amounts payable to or for the accounts of such Declining Lenders
hereunder, shall be due and payable on the Existing Maturity Date, and on the
Existing Maturity Date, each Borrower shall also make such other prepayments of
its Loans as shall be required in order that, after giving effect to the
termination of the Commitments of, and all payments to, Declining Lenders
pursuant to this sentence, the aggregate Exposures shall not exceed the
aggregate Commitments.  Notwithstanding the foregoing provisions of this
paragraph, the Company shall have the right, pursuant to Section 2.17(b), at any
time prior to the Existing Maturity Date, to replace any Declining Lender with a
Lender or other financial institution that will agree to a request for the
extension of the Maturity Date, and any such replacement Lender shall for all
purposes constitute a Consenting Lender.  Notwithstanding the foregoing, no
extension of the Maturity Date pursuant to this paragraph shall become effective
unless (i) on the date of such increase or extension, the conditions set forth
in paragraphs (a) and (b) of Section 4.02 shall be satisfied (without giving
effect to the parenthetical in such paragraph (a)) and the Administrative Agent
shall have received a certificate to that effect dated such date and executed by
the President, a Vice President, or a Financial Officer of the Company and (B)
the Administrative Agent shall have received documents consistent with those
delivered pursuant to Section 4.01(b) and (c) as to the corporate power and
authority of the Borrowers to borrow hereunder after giving effect to such
extension.
 
SECTION 2.09. Prepayment of Loans.  (a) Any Borrower, or the Company on behalf
of any Borrower, shall have the right at any time and from time to time to
prepay any Borrowing of such Borrower in whole or in part, subject to prior
notice in accordance with paragraph (d) of this Section; provided that, unless
the applicable Borrowers and Lenders shall have otherwise agreed at the time
such Loans were made, Competitive Loans or Contract Loans may be prepaid only
with the consent of the Lenders making such Loans.
 
(b)  If the aggregate Exposures shall exceed the aggregate Commitments, then (i)
on the last day of any Interest Period for any Eurocurrency Borrowing, and (ii)
on any other date in the event ABR Borrowings shall be outstanding, the
applicable Borrowers shall prepay Loans in an amount equal to the lesser of
(A) the amount necessary to eliminate such excess (after giving effect to any
other prepayment of Loans on such day) and (B) the amount of the applicable
Borrowings referred to in clause (i) or (ii), as applicable.
 
(c)  Prior to any optional or mandatory prepayment of Borrowings hereunder, the
applicable Borrower shall select the Borrowing or Borrowings to be prepaid and
shall specify such selection in the notice of such prepayment pursuant to
paragraph (d) of this Section.
 
(d)  The applicable Borrower, or the Company on behalf of the applicable
Borrower, shall notify the Administrative Agent by telephone (confirmed by
telecopy) of
 
 
 
30

--------------------------------------------------------------------------------

 
 
 
any prepayment of a Borrowing hereunder (i) in the case of a Eurocurrency
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the date of such prepayment and (ii) in the case of an ABR Borrowing, not
later than 11:00 a.m., New York City time, one Business Day before the date of
such prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of optional prepayment is given in
connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.08(c), then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with
Section 2.08(c).  Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02.  Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing.  Prepayments shall be accompanied by
(i) accrued interest to the extent required by Section 2.11 and (ii) break
funding payments pursuant to Section 2.14.
 
SECTION 2.10. Fees.  (a) The Company agrees to pay to the Administrative Agent
in US Dollars for the account of each Lender (except, in the case of any
Defaulting Lender, as provided in Section 2.19), a commitment fee, which shall
accrue at the Applicable Rate on the daily unused amount of the Commitment of
such Lender during the period from and including the date hereof to but
excluding the date on which such Commitment terminates.  Accrued commitment fees
shall be payable in arrears on the last day of March, June, September and
December of each year, commencing on the first such date to occur after the date
hereof, and on the date on which the Commitments terminate.  All commitment fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).  For purposes of computing commitment fees, a Commitment of a Lender
shall be deemed to be used to the extent of the outstanding Loans of such
Lender.
 
(b)  The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.
 
(c)  All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
commitment fees, to the Lenders.  Fees paid shall not be refundable under any
circumstances.
 
SECTION 2.11. Interest.  (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.
 
(b)  The Loans comprising each Eurocurrency Borrowing shall bear interest (i) in
the case of a Revolving Borrowing, at the LIBO Rate for the Interest Period
 
 
 
31

--------------------------------------------------------------------------------

 
 
 
in effect for such Borrowing plus the Applicable Rate, or (ii) in the case of a
Eurocurrency Competitive Loan, at the LIBO Rate for the Interest Period in
effect for such Borrowing plus (or minus, as applicable) the Margin applicable
to such Loan.
 
(c)  Each Fixed Rate Loan shall bear interest at the Fixed Rate applicable to
such Loan.
 
(d)  Each Contract Loan shall bear interest at a rate per annum agreed upon
between the applicable Borrower and Lender.
 
(e)  Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee payable by any Borrower hereunder is not paid when due, whether at
stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% per annum plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
and (ii) in the case of any other amount payable, 2% per annum plus the rate
applicable to ABR Loans as provided in paragraph (a) above.
 
(f)  Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (e) above shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurocurrency Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.
 
(g)  All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate or
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
 
SECTION 2.12. Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:
 
(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBO Rate for such Interest Period; or
 
 
 
32

--------------------------------------------------------------------------------

 
 
(b) the Administrative Agent is advised by a majority in interest of the Lenders
that would participate in such Borrowing that the LIBO Rate for such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their Loans included in such Borrowing for such Interest Period;
 
then the Administrative Agent shall give notice thereof to the applicable
Borrower and the applicable Lenders by telephone or telecopy as promptly as
practicable thereafter and, until the Administrative Agent notifies the
applicable Borrower and the applicable Lenders that the circumstances giving
rise to such notice no longer exist, (i) any Interest Election Request that
requests the conversion of any Borrowing to, or continuation of any Borrowing
as, a Eurocurrency Borrowing shall be ineffective, and any Eurocurrency
Borrowing that is requested to be continued shall be repaid on the last day of
the then current Interest Period applicable thereto, and (ii) any Borrowing
Request for a Eurocurrency Borrowing shall be ineffective.
 
SECTION 2.13. Increased Costs.  (a) If any Change in Law or the applicability of
any Statutory Reserves shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender; or
 
(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurocurrency Loans made by such Lender or
participations therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting into or maintaining any Eurocurrency
Loan (or of maintaining its obligation to make any such Loan) or to reduce the
amount of any sum received or receivable by such Lender hereunder (whether of
principal, interest or otherwise), then the Company will pay or cause the other
Borrowers to pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.
 
(b)  If any Lender reasonably determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made
by, such Lender, to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Company will pay or cause the other Borrowers to pay to such Lender, as the
case may be, such additional amount or amounts as will
 
 
 
33

--------------------------------------------------------------------------------

 
 
compensate such Lender or such Lender’s holding company for any such reduction
suffered.
 
(c)  Each Lender shall determine the amount or amounts necessary to compensate
such Lender or such Lender’s holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section using the methods customarily used by it
for such purpose (and if such Lender uses more than one such method, the method
used hereunder shall be that which most accurately determines such amount or
amounts).  A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or such Lender’s holding company, as the
case may be, as specified in paragraph (a) or (b) of this Section, and an
explanation in reasonable detail of the method and calculations by which such
amount shall have been determined, shall be delivered to the Company and shall
be conclusive absent manifest error.  The Company shall pay or cause the other
Borrowers to pay to such Lender the amount shown as due on any such certificate
within 15 Business Days after receipt thereof.
 
(d)  Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Company shall not be required to compensate
a Lender pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and delivers
a certificate with respect thereto as provided in paragraph (c) above; provided
further that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
 
SECTION 2.14. Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan or Fixed Rate Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Loan to a Loan of a different
Type or Interest Period other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.09(d) and is revoked in
accordance therewith), or (d) the assignment or deemed assignment of any
Eurocurrency Loan or Fixed Rate Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Company pursuant to
Section 2.17, then, in any such event, the applicable Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event.  In the
case of a Eurocurrency Loan such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest that would have accrued on the principal amount of
such Loan had such event not occurred, at the LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have
 
 
 
34

--------------------------------------------------------------------------------

 
 
been the Interest Period for such Loan), over (ii) the amount of interest that
would accrue on such principal amount for such period at the interest rate such
Lender would bid were it to bid, at the commencement of such period, for
deposits of a comparable amount and period from other banks in the London
interbank market.  A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section, and
setting forth in reasonable detail the calculations used by such Lender to
determine such amount or amounts, shall be delivered to the applicable Borrower
and shall be conclusive absent manifest error.  The applicable Borrower shall
pay such Lender the amount shown as due on any such certificate within 15
Business Days after receipt thereof.
 
SECTION 2.15. Taxes.  (a) Any and all payments by or on account of any Borrower
in respect of any Obligation hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if any Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent or the applicable Lender, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) such Borrower shall make such deductions and (iii) such Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.
 
(b)  In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c)  The relevant Borrower shall indemnify the Administrative Agent and each
Lender, within 15 Business Days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent
or such Lender, as the case may be, on or with respect to any payment by or on
account of any obligation of any Borrower hereunder or under any other Loan
Document (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability setting forth in reasonable detail the
circumstances giving rise thereto and the calculations used by such Lender to
determine the amount thereof delivered to the Company by a Lender, or by the
Administrative Agent, on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
 
(d)  As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by any Borrower to a Governmental Authority, such Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such
 
 
 
35

--------------------------------------------------------------------------------

 
 
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.
 
(e)  Each Lender shall severally indemnify the Administrative Agent for (i) any
Taxes (but, in the case of any Indemnified Taxes, only to the extent that the
relevant Borrower has not already indemnified the Agent for such Indemnified
Taxes and without limiting the obligation of the relevant Borrower to do so)
attributable to such Lender and (ii) any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.04(h) relating to the
maintenance of a Participant Register, in each case that are paid or payable by
the Administrative Agent in connection with any Loan Document and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  The indemnity under this paragraph (e) shall
be paid within 15 Business Days after the Administrative Agent delivers to the
applicable Lender a certificate stating the amount of Taxes so paid or payable
by the Administrative Agent.  Such certificate shall be conclusive of the amount
so paid or payable absent manifest error.
 
(f)  (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax under the law of the jurisdiction in which a Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Company (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Company as will permit such payments to be made
without withholding or at a reduced rate; provided that such Lender has received
written notice from the Company advising it of the availability of such
exemption or reduction and containing all applicable documentation.
 
(ii)  If a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Withholding Agent, at the time or times prescribed
by law and at such time or times reasonably requested by the Withholding Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this Section 2.15(f)(ii), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.
 
 
 
36

--------------------------------------------------------------------------------

 
 
SECTION 2.16. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.  (a)
Except as agreed by the relevant Borrower and the applicable Lenders with
respect to Contract Loans, each Borrower shall make each payment required to be
made by it hereunder or under any other Loan Document (whether of principal,
interest or fees, or of amounts payable under Section 2.13, 2.14 or 2.15, or
otherwise) prior to 12:00 noon, New York City time, on the date when due, in
immediately available funds, without set-off or counterclaim.  Any amounts
received after such time (or any other applicable time agreed by the relevant
Borrower and the applicable Lenders with respect to Contract Loans) on any date
may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
to the applicable account specified in Schedule 2.16 for the account of the
applicable Lenders or, in any such case, to such other account as the
Administrative Agent shall from time to time specify in a notice delivered to
the Company and the applicable Borrower; provided that payments to the
applicable Lenders in respect of Contract Loans and payments pursuant to
Sections 2.13, 2.14, 2.15 and 10.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein (it being agreed that the Borrowers will be deemed
to have satisfied their obligations with respect to payments referred to in this
proviso if they shall make such payments to the persons entitled thereto in
accordance with instructions provided by the Administrative Agent; the
Administrative Agent agrees to provide such instructions upon request, and no
Borrower will be deemed to have failed to make such a payment if it shall
transfer such payment to an improper account or address as a result of the
failure of the Administrative Agent to provide proper instructions).  The
Administrative Agent shall distribute any such payments received by it for the
account of any Lender or other Person promptly, in accordance with customary
banking practices, following receipt thereof at the appropriate lending office
or other address specified by such Lender or other Person.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments hereunder shall be made in US Dollars.  Any
payment required to be made by the Administrative Agent hereunder shall be
deemed to have been made by the time required if the Administrative Agent shall,
at or before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment.
 
(b)  If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on its
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and accrued interest thereon than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Loans of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with
 
 
 
37

--------------------------------------------------------------------------------

 
 
the aggregate amount of their Loans and accrued interest thereon; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by any Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Company or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply).  Each Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.  Any purchaser of a participation under this paragraph
shall have the benefit of Sections 2.13, 2.14 and 2.15 with respect to the
participation purchased, but shall not be deemed by virtue of such purchase to
have extended any Commitment that it had not extended prior to such purchase.
 
(c)  Unless the Administrative Agent shall have received notice from the
relevant Borrower prior to the date on which any payment is due for the account
of all or certain of the Lenders  hereunder that such Borrower will not make
such payment, the Administrative Agent may assume that such Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the applicable Lenders , as the case may be, the
amount due.  In such event, if such Borrower has not in fact made such payment,
then each of the applicable Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at a rate determined by the Administrative Agent in
accordance with banking industry practices on interbank compensation.
 
(d)  If any Lender shall fail to make any payment required to be made by it to
the Administrative Agent pursuant to this Agreement, then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by it for the account of such Lender to
satisfy such Lender’s obligations to the Administrative Agent until all such
unsatisfied obligations are fully paid.
 
SECTION 2.17. Mitigation Obligations; Replacement of Lenders.  (a) If any Lender
requests compensation under Section 2.13, or if any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.15, then such Lender shall consult
with the Company regarding any actions that could be taken to reduce amounts
payable under such Sections and the costs of taking such actions and shall, at
the request of the Company following
 
 
 
38

--------------------------------------------------------------------------------

 
 
such consultations, use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.13 or 2.15, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Company
hereby agrees to pay all reasonable, direct, out-of-pocket costs and expenses
incurred by any Lender in connection with any such designation or assignment.
 
(b)  If (i) any Lender requests compensation under Section 2.13, (ii) any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
(iii) any Lender becomes a Defaulting Lender, (iv) any Lender delivers a Notice
of Illegality pursuant to Section 2.18 or (v) any Lender is a Declining Lender,
then the Company may, at its sole expense and effort, upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 10.04), all its interests, rights and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (A) the
Company shall have received the prior written consent of the Administrative
Agent, which consent shall not be unreasonably withheld, (B) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee or the Company, (C) in the case of any such
assignment and delegation resulting from the delivery of a Notice of Illegality
under Section 2.18, it shall not be unlawful under Federal or applicable state
or foreign law for the assignee to make Loans or otherwise extend credit to or
do business with the Subsidiary in respect of which such Notice of Illegality
was delivered and (D) in the case of any such assignment and delegation
resulting from the status of a Lender as a Declining Lender, the assignee shall
have agreed to the extended Maturity Date resulting from the applicable
extension request.  A Lender shall not be required to make any such assignment
and delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Company to require such  assignment
and delegation cease to apply.
 
SECTION 2.18. Designation of Borrowing Subsidiaries.  The Company may at any
time and from time to time designate any Subsidiary as a Borrowing Subsidiary by
delivery to the Administrative Agent of a Borrowing Subsidiary Agreement
executed by such Subsidiary and the Company.  As soon as practicable upon
receipt thereof, the Administrative Agent will post a copy of such Borrowing
Subsidiary Agreement to the Lenders.  Each Borrowing Subsidiary Agreement shall
become effective on the date five Business Days after it has been posted by the
Administrative Agent to the Lenders (subject to the receipt by any Lender of any
information reasonably requested by it not later than the third Business Day
after the posting of such Borrowing
 
 
 
39

--------------------------------------------------------------------------------

 
 
 
Subsidiary Agreement under the Patriot Act or other “know-your-customer” laws),
unless prior thereto the Administrative Agent shall have received written notice
from any Lender that it shall be unlawful under Federal or applicable state or
foreign law for such Lender to make Loans or otherwise extend credit to or do
business with such Subsidiary as provided herein (a “Notice of Illegality”), in
which case such Borrowing Subsidiary Agreement shall not become effective until
such time as such Lender withdraws such Notice of Illegality or ceases to be a
Lender hereunder pursuant to Section 2.17(b).  Upon the effectiveness of a
Borrowing Subsidiary Agreement as provided in the preceding sentence, the
applicable Subsidiary shall for all purposes of this Agreement be a Borrowing
Subsidiary and a party to this Agreement until the Company shall have executed
and delivered to the Administrative Agent a Borrowing Subsidiary Termination
with respect to such Subsidiary, whereupon such Subsidiary shall cease to be a
Borrowing Subsidiary and a party to this Agreement.  Notwithstanding the
preceding sentence, no Borrowing Subsidiary Termination will become effective as
to any Borrowing Subsidiary at a time when any principal of or interest on any
Loan to such Borrowing Subsidiary shall be outstanding hereunder, provided that
such Borrowing Subsidiary Termination shall be effective to terminate the right
of such Borrowing Subsidiary to make further Borrowings under this Agreement  As
soon as practicable upon receipt of a Borrowing Subsidiary Agreement, the
Administrative Agent shall send a copy thereof to each Lender.
 
SECTION 2.19. Defaulting Lenders.  (a) Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then (i)
commitment fees shall cease to accrue on the unused portion of the Commitment of
such Defaulting Lender pursuant to Section 2.10(a); and (ii) the Commitment and
Revolving Loan Exposure of such Defaulting Lender shall be disregarded for
purposes of any determination of whether the Required Lenders or other requisite
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 10.02); provided
that any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender shall require the consent of such Defaulting Lender.
 
(b)  In the event that the Administrative Agent and the Company shall agree that
a Defaulting Lender has adequately remedied all matters that caused such Lender
to be a Defaulting Lender, then on such date such Lender shall fund its Loan to
each Borrower or purchase at par Loans of the other Lenders (other than
Competitive Loans), in each case as the Administrative Agent shall determine may
be necessary in order for such Lender to hold such Loans ratably in accordance
with its Commitment.  Such Lender shall cease to be a Defaulting Lender upon
remedying all matters to the satisfaction of the Administrative Agent and the
Borrower that caused such Lender to be a Defaulting Lender, including the
funding of any Loan or the closing of the purchase of any Loan necessary in
order for such Lender to hold such Loans ratably in accordance with its
Commitment.
 
 
 
40

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
Representations and Warranties
 
The Company and each other Borrower represents and warrants to the Lenders that:
 
SECTION 3.01. Organization; Powers.  The Company and each of the Material
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.
 
SECTION 3.02. Authorization; Enforceability.  The Transactions are within the
Company’s and each other Borrower’s corporate powers and have been duly
authorized by all necessary corporate and, if required, stockholder
action.  This Agreement has been duly executed and delivered by the Company and
each other Borrower and constitutes a legal, valid and binding obligation of
each of them, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
 
SECTION 3.03. Governmental Approvals; No Conflicts.  The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except as may be required under applicable
securities laws and regulations, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Company or any other Borrower or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon the Company or any Subsidiary or their assets, or
give rise to a right thereunder to require any payment to be made by the Company
or any Subsidiary, and (d) will not result in the creation or imposition of any
Lien on any asset of the Company or any Subsidiary.
 
SECTION 3.04. Financial Condition; No Material Adverse Change.(a) The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders’ equity and cash flows as of and for the
fiscal year ended June 30, 2012 (the “Annual Financial Statements”), reported on
by Deloitte & Touche LLP, independent registered public accountants, certified
by its chief financial officer and its consolidated balance sheet and statements
of income, stockholders’ equity and cash flows as of and for the fiscal quarters
ended September 30, 2012, December 31, 2012 and March 31, 2013 (collectively,
the “Quarterly Financial Statements”), certified
 
 
 
41

--------------------------------------------------------------------------------

 
 
by one of its Financial Officers.  The Annual Financial Statements and the
Quarterly Financial Statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Company and
the consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to, in the case of the Quarterly Financial
Statements, normal year-end adjustments and the absence of footnotes.
 
(b)  Since March 31, 2013, there has been no material adverse change in the
business, assets, operations, prospects or condition, financial or otherwise, of
the Company and the Subsidiaries, taken as a whole.
 
SECTION 3.05. Properties.  The Company and each Material Subsidiary has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes and except where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
 
SECTION 3.06. Litigation and Environmental Matters.  (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Company, threatened against or
affecting the Company and its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement or the Transactions.
 
(b)  Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of the Company and the Subsidiaries (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.
 
SECTION 3.07. Compliance with Laws and Agreements.  The Company and each
Material Subsidiary is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to be in compliance, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
 
SECTION 3.08. Federal Reserve Regulations.  (a) Neither any Borrower nor any
Subsidiary is engaged principally, or as a substantial part of its activities,
in the business of extending credit for the purpose of purchasing or carrying
Margin Stock (within the meaning of Regulation U).
 
 
 
42

--------------------------------------------------------------------------------

 
 
(b)  No part of the proceeds of any Loan has been or will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry Margin Stock (as defined in Regulation U of the Board) or to
refinance Indebtedness originally incurred for such purpose, or in any manner or
for any purpose that has resulted or will result in a violation of Regulation T,
U or X of the Board.
 
SECTION 3.09. Investment Company Status.  Neither any Borrower nor any of the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
 
SECTION 3.10. Taxes.  The Company and the Material Subsidiaries have timely
filed or caused to be filed all Tax returns and reports required to have been
filed and have paid or caused to be paid all Taxes required to have been paid by
them, except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary has set aside on its
books adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.
 
SECTION 3.11. ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than US$100,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than US$100,000,000 the fair
market value of the assets of all such underfunded Plans.
 
SECTION 3.12. Disclosure.  Neither the Confidential Information Memorandum nor
any of the other reports, financial statements, certificates or other
information furnished by or on behalf of the Borrowers to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
 
SECTION 3.13. Anti-Corruption Laws and Sanctions.  The Company has implemented
and will maintain and enforce policies and procedures that are in the Company’s
judgment appropriate to ensure compliance by the Company, its Subsidiaries, and
their directors, officers, employees and agents with the FCPA.  None of the
Borrower or any Subsidiary is a Sanctioned Person.  No Borrowing will be made
(a) for the purpose of funding payments in violation of the FCPA to any officer
or employee of a
 
 
 
43

--------------------------------------------------------------------------------

 
 
Governmental Authority, any Person controlled by a Governmental Authority, any
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, (b) for the purpose of financing
the activities of any Sanctioned Person or (c) for the purpose of undertaking
any activity in violation of Sanction Laws.
 
ARTICLE IV
 
Conditions
 
SECTION 4.01. Effective Date.  This Agreement shall become effective on the date
on which each of the following conditions is satisfied (or waived in accordance
with Section 10.02):
 
(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile or e-mail transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.
 
(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Michael A. Bonarti, Esq., General Counsel of the Company, substantially
in the form of Exhibit D, and covering such other matters relating to the
Company, this Agreement or the Transactions as the Required Lenders shall
reasonably request.  The Company hereby requests such counsel to deliver such
opinion.
 
(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrowers, the
authorization of the Transactions and any other legal matters relating to the
Borrowers, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.
 
(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02 (without giving effect to the
parenthetical in such paragraph (a)).
 
(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Company hereunder.
 
 
 
44

--------------------------------------------------------------------------------

 
 
(f) No Loans shall be outstanding under the Original Credit Agreement and all
interest, fees and other amounts accrued or owing thereunder shall have been or
shall simultaneously be paid in full.
 
The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the obligations of the Lenders to make
Loans shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 10.02) at or prior to 5:00 p.m.,
New York City time, on June 19, 2013 (and, in the event such conditions are not
so satisfied or waived, the Commitments shall terminate at such time).
 
SECTION 4.02. Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing is subject to the satisfaction of the following
conditions:
 
(a) The representations and warranties of the Borrowers set forth in this
Agreement (other than the representations set forth in Sections 3.04(b) and
3.06(a)) shall be true and correct in all material respects on and as of the
date of such Borrowing.
 
(b) At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.
 
Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrowers on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.
 
SECTION 4.03. Initial Credit Event for each Borrowing Subsidiary.  The
obligation of each Lender to make Loans to any Borrowing Subsidiary is subject
to the satisfaction of the following conditions:
 
(a) The Administrative Agent (or its counsel) shall have received a Borrowing
Subsidiary Agreement of such Borrowing Subsidiary duly executed by all parties
thereto.
 
(b) The Administrative Agent shall have received such documents, legal opinions
and certificates as the Administrative Agent or its counsel may reasonably
request relating to the formation, existence and good standing of such Borrowing
Subsidiary, the authorization of the Transactions insofar as they relate to such
Borrowing Subsidiary and any other legal matters relating to such Borrowing
Subsidiary, its Borrowing Subsidiary Agreement or such Transactions, all in form
and substance satisfactory to the Administrative Agent and its counsel.
 
 
 
45

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
Affirmative Covenants
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder shall
have been paid in full, the Company and each other Borrower covenants and agrees
with the Lenders that:
 
SECTION 5.01. Financial Statements and Other Information.  The Company will
furnish to the Administrative Agent:
 
(a) within 90 days after the end of each fiscal year of the Company, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by Deloitte & Touche LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Company and its consolidated subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;
 
(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Company and its consolidated subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;
 
(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Company certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto;
 
(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any of its subsidiaries with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the
 
 
 
46

--------------------------------------------------------------------------------

 
 
functions of said Commission, or with any national securities exchange, or
distributed by the Company to its shareholders generally, as the case may be;
 
(e) promptly, but not later than five Business Days after the publication of any
change by Moody’s or S&P in its Rating, notice of such change; and
 
(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
of its subsidiaries, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.
 
Reports required to be delivered pursuant to subsections (a), (b) and (d) of
this Section 5.01 shall be deemed to have been delivered on the date on which
the Company posts such reports on the Company’s website on the Internet at
www.adp.com or when such report is posted on the SEC’s website at www.sec.gov;
provided that the Company shall deliver paper copies of the reports referred to
in subsection (a), (b) and (d) of this Section 5.01 to the Administrative Agent
or any Lender who requests the Company to deliver such paper copies until
written notice to cease delivering paper copies is given by the Administrative
Agent or such Lender.  Notices required to be delivered pursuant to subsection
(e) of this Section 5.01 shall be deemed to have been delivered on the date on
which the Company posts such information on the Internet at the website
www.adp.com or when the publication is first made available by means of Moody’s
or S&P’s (as the case may be) Internet subscription service.  The Administrative
Agent shall promptly make available to each Lender a copy of the certificate to
be delivered pursuant to subsection (c) of this Section 5.01 by posting such
certificate on IntraLinks or by other similar means.
 
SECTION 5.02. Notices of Material Events.  The Company will furnish to the
Administrative Agent and each Lender prompt written notice (in any case within
five Business Days) of the following:
 
(a) the occurrence of any Default;
 
(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Subsidiary as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect; and
 
(c) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the
 
 
 
47

--------------------------------------------------------------------------------

 
 
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.
 
SECTION 5.03. Existence; Conduct of Business.  The Company will, and will cause
each other Borrower to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges and franchises material to the conduct of its
business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.
 
SECTION 5.04. Payment of Taxes.  The Company will, and will cause each Material
Subsidiary to, pay its Tax liabilities, that, if not paid, could result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Company or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.
 
SECTION 5.05. Maintenance of Properties.  The Company will, and will cause each
Material Subsidiary to, keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted.
 
SECTION 5.06. Books and Records; Inspection Rights.  The Company will keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities.  The Company will permit any representatives designated by the
Administrative Agent, or by any Lender through the Administrative Agent, at
reasonable times and upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers.
 
SECTION 5.07. Compliance with Laws.  The Company will, and will cause each
Material Subsidiary to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property (including ERISA and
environmental laws), except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
SECTION 5.08. Use of Proceeds.  The proceeds of the Loans will be used only for
general corporate purposes, including the refinancing of any Borrowings
outstanding on the Effective Date under the Original Credit Agreement.  No part
of the proceeds of any Loan will be used, whether directly or indirectly, to
purchase or carry Margin Stock (as defined in Regulation U of the Board) or to
refinance Indebtedness originally incurred for such purpose, or in any manner or
for any purpose that will result in a violation of Regulation T,  U or X of the
Board.
 
 
 
48

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
Negative Covenants
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder have been
paid in full, the Company and each other Borrower covenants and agrees with the
Lenders that:
 
SECTION 6.01. Liens.  The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect thereof, except:
 
(a) Permitted Encumbrances;
 
(b) any Lien on any property or asset of the Company or any Subsidiary existing
on the date hereof and set forth in Schedule 6.01; provided that (i) such Lien
shall not apply to any other property or asset of any of the Borrowers or any of
their Subsidiaries and (ii) such Lien shall secure only those obligations which
it secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;
 
(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of any of the Company or any Subsidiary and (iii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be,
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;
 
(d) Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (i) such Liens and the Indebtedness
secured thereby are incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement, (ii) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets and (iii) such security interests shall not apply
to any other property or assets of the Company or any Subsidiary;
 
 
 
49

--------------------------------------------------------------------------------

 
 
(e) Liens on securities deemed to exist under repurchase agreements and reverse
repurchase agreements entered into by the Company and the Subsidiaries; and
 
(f) other Liens not expressly permitted by clauses (a) through (d) above;
provided that the sum of (i) the aggregate principal amount of outstanding
obligations secured by Liens permitted under this clause (f) and (ii) the
Attributable Debt permitted by Section 6.02(b) does not at any time exceed 25%
of Consolidated Net Worth.
 
SECTION 6.02. Sale and Leaseback Transactions.  The Company will not, and will
not permit any of its Subsidiaries to, enter into any Sale and Leaseback
Transaction except:
 
(a) Sale and Leaseback Transactions to which the Borrower or any Subsidiary is a
party as of the date hereof; and
 
(b) other Sale and Leaseback Transactions; provided that the sum of (i) the
aggregate principal amount of outstanding obligations secured by Liens permitted
by Section 6.01(f) and (ii) the aggregate Attributable Debt in respect of Sale
and Leaseback Transactions permitted by this clause (b) does not at any time
exceed 25% of Consolidated Net Worth.
 
SECTION 6.03. Fundamental Changes.  Neither the Company nor any other  Borrower
will merge into or consolidate with any other Person, or permit any other Person
to merge into or consolidate with it, or sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of transactions and including by
means of any merger or sale of capital stock or otherwise) all or substantially
all of its assets (whether now owned or hereafter acquired), or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing or would result
from such transaction, the Company or any Borrower may merge or consolidate with
any Person if (a) the Company or such Borrower, as the case may be, is the
surviving Person or (b) the surviving Person (i) is organized under the laws of
The United States of America or, in the case of a merger or consolidation of a
Borrower other than the Company, the jurisdiction of organization of such
Borrower, and (ii) assumes in writing all of the Company’s or such Borrower’s
obligations under this Agreement pursuant to documentation reasonably
satisfactory to the Administrative Agent, such satisfaction to be based solely
upon the validity and enforceability of the assumption contained in such
documentation.
 
ARTICLE VII
 
Events of Default
 
If any of the following events (“Events of Default”) shall occur:
 
 
 
50

--------------------------------------------------------------------------------

 
 
(a) the Company or any other Borrower shall fail to pay any principal of any
Loan, when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise;
 
(b) the Company or any other Borrower shall fail to pay any interest on any Loan
or any fee or any other amount (other than an amount referred to in clause
(a) of this Article) payable under this Agreement, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of three Business Days;
 
(c) any representation or warranty made or deemed made by or on behalf of the
Company or any Borrower in or in connection with this Agreement or any amendment
or modification hereof or waiver hereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any amendment or modification hereof or waiver hereunder,
shall prove to have been incorrect in any material respect when made or deemed
made;
 
(d) the Company or any Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.03 (with respect to the
Company’s or such Borrower’s existence) or 5.08 or in Article VI;
 
(e) the Company or any Borrower shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent or any Lender to the Company;
 
(f) the Company or any Subsidiary shall default in the payment of any Material
Indebtedness when and as due, or any event or condition shall occur that results
in any Material Indebtedness becoming due prior to its scheduled maturity;
provided that if the maturity of any Material Indebtedness of a Person acquired
directly or indirectly by the Company after the date hereof shall be accelerated
by reason of such acquisition, no Event of Default under this paragraph (f)
shall be deemed to have occurred with respect to such Material Indebtedness so
long as such acceleration shall have been rescinded, or such Material
Indebtedness shall have been repaid, within five Business Days following the
date of such acceleration;
 
(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the
 
 
 
51

--------------------------------------------------------------------------------

 
 
Company or any Material Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;
 
(h) the Company or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (g) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing; or
 
(i) the Company or any Material Subsidiary shall become unable, admit in writing
its inability, or fail generally, to pay its debts as they become due;
 
then, and in every such event (other than an event with respect to any Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal or other amount not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers; and in case of any event with respect to any of the Borrowers
described in clause (g) or (h) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers.
 
ARTICLE VIII
 
The Administrative Agent
 
In order to expedite the transactions contemplated by this Agreement, the Person
named in the heading of this Agreement is hereby appointed to act as
 
 
 
52

--------------------------------------------------------------------------------

 
 
Administrative Agent on behalf of the Lenders.  Each of the Lenders and each
assignee of any Lender hereby irrevocably authorizes the Administrative Agent to
take such actions on behalf of such Lender or assignee and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.  The Administrative Agent is hereby expressly authorized by the
Lenders, without hereby limiting any implied authority, and by the Borrowers
with respect to clause (c) below, (a) to receive on behalf of the Lenders all
payments of principal of and interest on the Loans and all other amounts due to
the Lenders hereunder, and promptly to distribute to each Lender its proper
share of each payment so received; (b) to give notice on behalf of each of the
Lenders to the Company of any Default or Event of Default specified in this
Agreement of which the Administrative Agent has actual knowledge acquired in
connection with its agency hereunder; and (c) to distribute to each Lender
copies of all notices, financial statements and other materials delivered by the
Company or any other Borrower pursuant to this Agreement or the other Loan
Documents as received by the Administrative Agent.
 
With respect to the Loans made by it hereunder, the Administrative Agent in its
individual capacity and not as Administrative Agent shall have the same rights
and powers as any other Lender and may exercise the same as though it were not
the Administrative Agent, and the Administrative Agent and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with any of the Borrowers or any of their Subsidiaries or other Affiliates
thereof as if it were not the Administrative Agent.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise upon receipt of notice in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.02), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and the Administrative
Agent shall not be liable for the failure to disclose, any information relating
to any of the Borrowers or any of their Subsidiaries that is communicated to or
obtained by the institution serving as the Administrative Agent or any of its
Affiliates in any capacity.  The Administrative Agent shall not be liable for
any action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in Section 10.02) or in the
absence of its own gross negligence or willful misconduct.  The Administrative
Agent shall not be deemed to have knowledge of any Default unless and until
written notice thereof is given to the
 
 
 
53

--------------------------------------------------------------------------------

 
 
Administrative Agent by a Borrower (in which case the Administrative Agent shall
give written notice to each other Lender), and the Administrative Agent shall
not be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for any Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.
 
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Company.  Upon any such resignation, the Required
Lenders shall have the right, with the consent of the Company (except during the
continuance of an Event of Default hereunder, when no such consent shall be
required), to appoint a successor.  If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent which shall be a bank with an office in New York,
New York, or an Affiliate of any such bank.  Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to, and become vested with, all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring
 
 
 
 
54

--------------------------------------------------------------------------------

 
 
Administrative Agent shall be discharged from its duties and obligations
hereunder.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
 
Each Lender agrees (a) to reimburse the Administrative Agent, on demand, in the
amount of its pro rata share (based on the amount of its Loans and available
Commitments hereunder) of any expenses incurred for the benefit of the Lenders
by the Administrative Agent, including counsel fees and compensation of agents
and employees paid for services rendered on behalf of the Lenders, that shall
not have been reimbursed by the Company or any other Borrower and (b) to
indemnify and hold harmless the Administrative Agent and any of its Related
Parties, on demand, in the amount of such pro rata share, from and against any
and all liabilities, taxes, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by or asserted against it in its
capacity as Administrative Agent or any of them in any way relating to or
arising out of this Agreement or any other Loan Document or action taken or
omitted by it or any of them under this Agreement or any other Loan Document, to
the extent the same shall not have been reimbursed by the Company or any other
Borrower; provided that no Lender shall be liable to the Administrative Agent or
any such other indemnified Person for any portion of such liabilities, taxes,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are determined to have resulted from the gross
negligence or willful misconduct of the Administrative Agent, and any of its
Related Parties or any of their respective directors, officers, employees or
agents.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.
 
None of the Lenders identified on the facing page or signature pages of this
Agreement or elsewhere herein as a “syndication agent”, “documentation agent” or
“managing agent” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.
 
 
 
55

--------------------------------------------------------------------------------

 
 
ARTICLE IX
 
Guarantee
 
In order to induce the Lenders to extend credit to the other Borrowers
hereunder, the Company hereby irrevocably and unconditionally guarantees, as a
primary obligor and not merely as a surety, the payment when and as due of the
Obligations of such other Borrowers.  The Company further agrees that the due
and punctual payment of such Obligations may be extended or renewed, in whole or
in part, without notice to or further assent from it, and that it will remain
bound upon its guarantee hereunder notwithstanding any such extension or renewal
of any such Obligation.
 
The Company waives presentment to, demand of payment from and protest to any
Borrower of any of the Obligations, and also waives notice of acceptance of its
obligations and notice of protest for nonpayment.  The obligations of the
Company hereunder shall not be affected by (a) the failure of the Administrative
Agent or Lender to assert any claim or demand or to enforce any right or remedy
against any Borrower under the provisions of this Agreement, any other Loan
Document or otherwise; (b) any extension or renewal of any of the Obligations;
(c) any rescission, waiver, amendment or modification of, or release from, any
of the terms or provisions of this Agreement, any other Loan Document or
agreement; (d) any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations; or (e) any other act, omission or delay
to do any other act which may or might in any manner or to any extent vary the
risk of the Company or otherwise operate as a discharge of a guarantor as a
matter of law or equity or which would impair or eliminate any right of the
Company to subrogation.
 
The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by the Administrative Agent or Lender to any balance of
any deposit account or credit on the books of the Administrative Agent or Lender
in favor of any Borrower or any other Person.
 
The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Obligations, any impossibility in the performance of any of the Obligations or
otherwise.
 
The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
the Administrative Agent or Lender upon the bankruptcy or reorganization of any
Borrower or otherwise.
 
 
 
56

--------------------------------------------------------------------------------

 
 
In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent or Lender may have at law or in equity against the
Company by virtue hereof, upon the failure of any other Borrower to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, the Company hereby
promises to and will, upon receipt of written demand by the Administrative Agent
or Lender, forthwith pay, or cause to be paid, to the Administrative Agent or
Lender in cash an amount equal to the unpaid principal amount of such
Obligations then due, together with accrued and unpaid interest thereon.
 
Upon payment by the Company of any sums as provided above, all rights of the
Company against any Borrower arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full of all the
Obligations owed by such Borrower to the Administrative Agent and the Lenders.
 
Nothing shall discharge or satisfy the liability of the Company hereunder except
the full performance and payment of the Obligations.
 
ARTICLE X
 
Miscellaneous
 
SECTION 10.01. Notices.  Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:
 
(a) if to any Borrower, to Automatic Data Processing, Inc., One ADP Boulevard,
MS #420, Roseland, NJ 07068-1728, Attention of Treasurer (Fax No. 973-974-3320),
with a copy to Automatic Data Processing, Inc., One ADP Boulevard, MS #450,
Roseland, NJ 07068-1728, Attention of General Counsel (Fax No. 973-974-3324);
 
(b) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin, Floor 10, Houston, TX 77002, Attention of
Demetra A. Mayon (Fax No. 713-750-2938), with a copy to JPMorgan Chase Bank,
N.A., 383 Madison Avenue, Floor 24, New York, NY, 10179, Attention of Tina
Ruyter (Fax No. 212-270-5127); and
 
(c) if to any Lender, to it at its address (or telecopy number) set forth in its
Administrative Questionnaire.
 
 
 
57

--------------------------------------------------------------------------------

 
 
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto or in the case of
a Lender, to the Administrative Agent and the Borrowers.  All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.
 
SECTION 10.02. Waivers; Amendments.  (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have.  No waiver of any provision
of any Loan Document or consent to any departure by any Borrower therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent or any
Lender may have had notice or knowledge of such Default at the time.
 
(b)  Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Company and the Required Lenders or by
the Company and the Administrative Agent with the consent of the Required
Lenders or, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Borrowers
that are parties thereto, in each case with the consent of the Required Lenders;
provided that no such agreement shall (i) increase any Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan, reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender adversely affected
thereby, (iii) postpone the date of any scheduled payment of the principal
amount of any Loan, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.16(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby without the
written consent of each Lender (it being understood that the addition of
new  tranches of loans or commitments that may be extended under this Agreement
shall not be deemed to alter such pro rata sharing of payments), (v) change any
of the provisions of this Section or the definition of “Required Lenders” or any
other provision of any Loan Document specifying the number or percentage of
Lenders required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
 
 
 
58

--------------------------------------------------------------------------------

 
 
each Lender (except, in each case, to provide for new tranches of loans or
commitments that may be extended under this Agreement), (vi) release the Company
from, or limit or condition, its obligations under Article IX, without the
written consent of each Lender or (vii) change the currency in which Loans may
be made without the written consent of each Lender affected thereby; provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent hereunder or under any other Loan
Document without the prior written consent of the Administrative
Agent.  Notwithstanding anything else in this Section to the contrary, any
amendment of the definition of Applicable Rate pursuant to the penultimate
paragraph of that definition in Section 1.01 of this Agreement shall not require
the written consent of each Lender affected thereby, but shall require the
written consent of the Company and the Required Lenders.
 
SECTION 10.03. Expenses; Indemnity; Damage Waiver.  (a) The Company shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of one counsel for the Administrative Agent and such
Affiliates, in connection with the syndication of the credit facility provided
for herein, the preparation and administration of this Agreement or the other
Loan Documents or any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated) and (ii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent or any Lender,
including the reasonable fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights under any Loan Document, including its rights under
this Section, or in connection with the Loans made, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.
 
(b)  The Company shall indemnify the Administrative Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, liabilities, out-of-pocket costs or expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee (whether by a third party or by
any Borrower) arising out of, in connection with or as a result of (i) any
transaction or proposed transaction (whether or not consummated) in which any
proceeds of any Borrowing hereunder are applied or proposed to be applied,
directly or indirectly, by any of the Borrowers or their Subsidiaries, (ii) any
Loan or the use of the proceeds therefrom or (iii) the execution, delivery or
performance by any of the Borrowers and their Subsidiaries of the Loan
Documents, or any actions or omissions of a Borrower or any of its Subsidiaries
in connection therewith; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, liabilities, costs or
expenses (x) shall be found by a final, non-appealable judgment of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a
 
 
 
59

--------------------------------------------------------------------------------

 
 
claim brought by the Company or any Borrowing Subsidiary against an Indemnitee
for a material breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Company or such Borrowing Subsidiary has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction to the effect that such a
material breach in bad faith has occurred.  Without limiting the provisions of
Section 2.15(c), this Section 10.03(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.
 
(c)  To the extent that the Company fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed loss, liability, cost or expense, as the case may be, was incurred
by or asserted against the Administrative Agent.  For purposes hereof, a
Lender’s “pro rata share” shall be determined based upon its share of the sum
(without duplication) of the total Exposures and unused Commitments at the time.
 
(d)  To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or the use of the proceeds thereof.  
 
(e)  All amounts due under this Section shall be payable within 15 Business Days
after receipt by the Company of a reasonably detailed invoice therefor.
 
SECTION 10.04. Successors and Assigns.  (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Company nor any Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Borrower without such consent shall be
null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Related Parties of the Administrative Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
 
(b)  Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans or other amounts at the time owing to it); provided
that (i) the Administrative Agent (except in the case of an assignment to a
Lender) and the
 
 
 
60

--------------------------------------------------------------------------------

 
 
Company (except in the case of an assignment to a Lender, an Affiliate of a
Lender or a Related Fund of a Lender or if an Event of Default has occurred and
has been continuing for 30 days) must each give their prior written consent to
such assignment (which consents shall not be unreasonably withheld or delayed),
(ii) except in the case of an assignment to a Lender, an Affiliate of a Lender
or a Related Fund of any Lender or an assignment of the entire remaining amount
of the assigning Lender’s Commitments and outstanding Loans, the Commitments and
outstanding Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
US$10,000,000 unless each of the Company and the Administrative Agent otherwise
consent, (iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of US$3,500 and (iv) the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; provided further that (x) any consent of the Company otherwise
required under this paragraph shall not be required if an Event of Default
referred to in clause (g), (h) or (i) of Article VII has occurred and is
continuing, (y) the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof and (z) no assignment shall be made to any natural person.  Subject to
acceptance and recording thereof pursuant to paragraph (d) of this Section, from
and after the effective date specified in each Assignment and Assumption the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.13, 2.14, 2.15 and 10.03).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.  The Borrowers
shall not be responsible under Section 2.13 or 2.15 for any increased costs
incurred by a Lender as a result of an assignment under this Section to an
Affiliate of such Lender unless such Lender is legally required to make such
assignment.
 
(c)  The Administrative Agent, acting for this purpose as an agent of each
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the
 
 
 
61

--------------------------------------------------------------------------------

 
 
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Company and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
 
(d)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been made in
compliance with this Agreement as provided in this paragraph.
 
(e)  Any Lender may, without the consent of any Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clause (i), (ii), (iii) or (vi) of the first proviso to
Section 10.02(b) that affects such Participant.  Subject to paragraph (f) of
this Section, each Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.13, 2.14 and 2.15 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.
 
(f)  A Participant shall not be entitled to receive any greater payment under
Section 2.13 or 2.15 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant so provides and is made with the
Company’s prior written consent.  A Participant shall not be entitled to the
benefits of Section 2.15 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 2.15(f) as though it were a Lender.
 
 
 
62

--------------------------------------------------------------------------------

 
 
(g)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or, in the case of a Lender that is an investment fund, to the
trustee under the indenture to which such fund is a party, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
 
(h)  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement or any other Loan Document (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments or Loans or its other obligations under this Agreement or any other
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
 
SECTION 10.05. Survival.  All covenants, agreements, representations and
warranties made by the Borrowers herein or in any other Loan Document or in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto or thereto and shall survive the
execution and delivery of this Agreement and any other Loan Document and the
making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and so long as the
Commitments have not expired or terminated.  The provisions of Sections 2.13,
2.14, 2.15, 10.03 and 10.12 and Article VIII shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans and the Commitments or the termination of
this Agreement or any other Loan Document or any provision hereof or thereof.
 
 
 
63

--------------------------------------------------------------------------------

 
 
SECTION 10.06. Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents, any separate letter agreements with respect to fees payable to
the Administrative Agent, and any provisions in any commitment letter executed
and delivered by the Borrower in connection with the transactions contemplated
hereby that by the express terms of such commitment letter survive the execution
or effectiveness of this Agreement constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or email
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.
 
SECTION 10.07. Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
SECTION 10.08. Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of any Borrower against any of and all the obligations of
such Borrower now or hereafter existing under this Agreement held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement and although such obligations may be unmatured.  The rights
of each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
 
SECTION 10.09. Governing Law; Jurisdiction; Consent to Service of Process.  (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
 
(b)  Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of
 
 
 
64

--------------------------------------------------------------------------------

 
 
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Loan Document shall affect any right that the Administrative Agent or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against any Borrower or its properties in the courts of any jurisdiction.
 
(c)  Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
 
(d)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01.  Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
 
SECTION 10.10. WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN  ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
 
SECTION 10.11. Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
 
 
 
65

--------------------------------------------------------------------------------

 
 
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 10.12. Confidentiality. (a) The Administrative Agent and each Lender
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (i) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors, to Related Funds’ directors and officers and to any direct
or indirect contractual counterparty in swap agreements (it being understood
that each Person to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory authority
(including any self-regulatory authority) having jurisdiction over such Lender,
(iii) to the extent  required by applicable laws or regulations or by any
subpoena or similar legal process, (iv) to any other party to this Agreement,
(v) to the extent required or advisable in the judgment of counsel in connection
with any suit, action or proceeding relating to the enforcement of rights of the
Administrative Agent or the Lenders against the Borrowers under this Agreement
or any other Loan Document, (vi) subject to an agreement containing provisions
substantially the same as those of this Section, to (A) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction or any
credit insurance provider relating to the Borrower and its obligations, (vii)
with the consent of the Company or (viii) to the extent such Information
(A) becomes publicly available other than as a result of a breach of this
Section of which the Administrative Agent or Lender is aware or (B) becomes
available to the Administrative Agent or any Lender on a nonconfidential basis
from a source other than the Company other than as a result of a breach of this
Section of which the Administrative Agent or Lender is aware.  For the purposes
of this Section, “Information” means all information received from the Company
relating to the Company or its business, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Company other than as a result of a breach of this
Section of which the Administrative Agent or Lender is aware.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
(b)  Each Lender acknowledges that Information furnished to it pursuant to this
Agreement may include material non-public information concerning the Company and
its Related Parties or the Company’s securities, and confirms that it has
developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including Federal and state
securities laws.
 
 
 
66

--------------------------------------------------------------------------------

 
 
(c)  All information, including requests for waivers and amendments, furnished
by the Company, the Subsidiaries or the Administrative Agent pursuant to, or in
the course of administering, this Agreement will be syndicate-level information,
which may contain material non-public information about the Company, the
Subsidiaries and their Related Parties or the Company’s
securities.  Accordingly, each Lender represents to the Borrower and the
Administrative Agent that it has identified in its Administrative Questionnaire
a credit contact who may receive information that may contain material
non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.
 
SECTION 10.13. Conversion of Currencies.  (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.
 
(b)  The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may, in
accordance with normal banking procedures in the relevant jurisdiction, purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss.  The obligations of the Borrowers
contained in this Section 10.13 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.
 
SECTION 10.14. Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans shall be increased (but not
above the
 
 
 
67

--------------------------------------------------------------------------------

 
 
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate, shall have been received by such
Lender.
 
SECTION 10.15. USA Patriot Act. Each Lender hereby notifies each Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies such Borrower, which
information includes the name and address of such Borrower and other information
that will allow such Lender to identify such Borrower in accordance with the
Patriot Act.  Each Borrower agrees to provide the Lenders, upon request, with
all documentation and other information required to be obtained by the Lenders
pursuant to applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act.
 
SECTION 10.16. No Fiduciary Relationship.  Each Borrower, on behalf of itself
and the Subsidiaries, agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
each Borrower, the Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Lenders and their Affiliates, on the other hand, will
have a business relationship that does not create, by implication or otherwise,
any fiduciary duty on the part of the Administrative Agent, the Lenders or their
Affiliates, and no such duty will be deemed to have arisen in connection with
any such transactions or communications.  Each Borrower, on behalf of itself,
the Subsidiaries and its and their respective Affiliates, waives and releases,
to the fullest extent permitted by law, any claims that such Borrower, the
Subsidiaries or such Affiliates may have against the Administrative Agent, any
Person identified on the facing page or signature pages of this Agreement or
elsewhere herein as a “syndication agent” or “documentation agent”, any Lender
or any Affiliate of any of the foregoing in respect of any breach or alleged
breach of agency or fiduciary duty.
 
 
 
 
68

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
AUTOMATIC DATA PROCESSING, INC.,
                 
by
/s/ Michael C. Eberhard
   
Name:
Michael C. Eberhard
   
Title:
Corporate Vice President and Treasurer
 



 
 
[Signature Page to the Amended and Restated Five-Year Credit Agreement]
 
 

--------------------------------------------------------------------------------

 


JPMORGAN CHASE BANK, N.A.,
individually and as Administrative Agent,
                 
by
/s/ Tina Ruyter
   
Name:
Tina Ruyter
   
Title:
Executive Director
 

 


 
 
[Signature Page to the Amended and Restated Five-Year Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 
SIGNATURE PAGE TO THE
AUTOMATIC DATA PROCESSING, INC.
FIVE-YEAR CREDIT AGREEMENT

Name of Institution:
Bank of America, N.A.
                       
by
/s/ Patrick Martin
     
Name:
Patrick Martin
     
Title:
Director
 



 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO THE
AUTOMATIC DATA PROCESSING, INC.
FIVE-YEAR CREDIT AGREEMENT

 
Name of Institution:
Barclays Bank plc
                       
by
/s/ Ritam Bhalla
     
Name:           
Ritam Bhalla      
Title:           
Director  



 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO THE
AUTOMATIC DATA PROCESSING, INC.
FIVE-YEAR CREDIT AGREEMENT

Name of Institution:
BNP Paribas
                       
by
/s/ Michael A. Kowalczuk
     
Name:           
Michael A. Kowalczuk      
Title:           
Director              
by
/s/ Pawel Zelezik
     
Name:           
Pawel Zelezik      
Title:           
Vice President  

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO THE
AUTOMATIC DATA PROCESSING, INC.
FIVE-YEAR CREDIT AGREEMENT

Name of Institution:
First Hawaiian Bank
                       
by
/s/ Derek Chang
     
Name:          
Derek Chang      
Title:           
Vice President  

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO THE
AUTOMATIC DATA PROCESSING, INC.
FIVE-YEAR CREDIT AGREEMENT

Name of Institution:
Bank of the West                        
by
/s/ Jill Meeks
     
Name:
Jill Meeks      
Title:           
SVP  

 
 
 
 
 
 

--------------------------------------------------------------------------------

 


SIGNATURE PAGE TO THE
AUTOMATIC DATA PROCESSING, INC.
FIVE-YEAR CREDIT AGREEMENT
 
Name of Institution:
Citibank, N.A.
                       
by
/s/ Lisa Huang
     
Name:
Lisa Huang      
Title:
Vice President  

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO THE
AUTOMATIC DATA PROCESSING, INC.
FIVE-YEAR CREDIT AGREEMENT
 


Name of Institution:
Wells Fargo Bank, N.A.
                       
by
/s/ Denis Waltrich
     
Name:
Denis Waltrich      
Title:
Director  

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO THE
AUTOMATIC DATA PROCESSING, INC.
FIVE-YEAR CREDIT AGREEMENT




Name of Institution:
Deutsche Bank AG New York Branch
                       
by
/s/ Virginia Cosenza
     
Name:
Virginia Cosenza      
Title:
Vice President                         by /s/ Ming K. Chu       Name: Ming K.
Chu       Title: Vice President  

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO THE
AUTOMATIC DATA PROCESSING, INC.
FIVE-YEAR CREDIT AGREEMENT



Name of Institution:
Bank of Montreal, Chicago Branch
                       
by
/s/ Larry Allan Swiniarski
     
Name:
Larry Allan Swiniarski      
Title:
Director  

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO THE
AUTOMATIC DATA PROCESSING, INC.
FIVE-YEAR CREDIT AGREEMENT



Name of Institution:
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
                       
by
/s/ Lillian Kim
     
Name:
Lillian Kim      
Title:
Director  

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO THE
AUTOMATIC DATA PROCESSING, INC.
FIVE-YEAR CREDIT AGREEMENT
 




Name of Institution:
PNC Bank, N.A.
                       
by
/s/ Mark McCue
     
Name:
Mark McCue      
Title:
Vice President  

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO THE
AUTOMATIC DATA PROCESSING, INC.
FIVE-YEAR CREDIT AGREEMENT



Name of Institution:
Royal Bank of Canada
                       
by
/s/ Michael D. Moore
     
Name:
Michael D. Moore      
Title:
Authorized Signatory  

 
 
 
 
 
 

--------------------------------------------------------------------------------

 


SIGNATURE PAGE TO THE
AUTOMATIC DATA PROCESSING, INC.
FIVE-YEAR CREDIT AGREEMENT


Name of Institution:
U.S. Bank, National Association
                       
by
/s/ Robert C. Mayer, Jr.
     
Name:
Robert C. Mayer, Jr.      
Title:
Vice President  

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO THE
AUTOMATIC DATA PROCESSING, INC.
FIVE-YEAR CREDIT AGREEMENT



Name of Institution:
Mizuho Corporate Bank, Ltd.
                       
by
/s/ Bertram H. Tang
     
Name:
Bertram H. Tang      
Title:
Authorized Signatory  

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


SIGNATURE PAGE TO THE
AUTOMATIC DATA PROCESSING, INC.
FIVE-YEAR CREDIT AGREEMENT


Name of Institution:
Morgan Stanley Bank, N.A.
                       
by
/s/ Sherrese Clarke
     
Name:
Sherrese Clarke      
Title:
Authorized Signatory  

 
 
 
 
 
 

--------------------------------------------------------------------------------

 


SIGNATURE PAGE TO THE
AUTOMATIC DATA PROCESSING, INC.
FIVE-YEAR CREDIT AGREEMENT




Name of Institution:
Lloyds TSB Bank plc
                       
by
/s/ Stephen Giacolone
     
Name:
Stephen Giacolone      
Title:
Assistant Vice President – G011                         by
/s/ Dennis McClellan
      Name: Dennis McClellan       Title: Assistant Vice President – M040  

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 


SIGNATURE PAGE TO THE
AUTOMATIC DATA PROCESSING, INC.
FIVE-YEAR CREDIT AGREEMENT




Name of Institution:
Intesa Sanpaolo S.p.A.
                       
by
/s/ John J. Michalisin
     
Name:
John J. Michalisin      
Title:
First Vice President                         by
/s/ Francesco Di Mario
      Name: Francesco Di Mario       Title: FVP & Head of Credit  

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


SIGNATURE PAGE TO THE
AUTOMATIC DATA PROCESSING, INC.
FIVE-YEAR CREDIT AGREEMENT


Name of Institution:
The Bank of New York Mellon
                       
by
/s/ Donald G. Cassidy, Jr.
     
Name:
Donald G. Cassidy, Jr.      
Title:
Managing Director  

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


SIGNATURE PAGE TO THE
AUTOMATIC DATA PROCESSING, INC.
FIVE-YEAR CREDIT AGREEMENT


Name of Institution:
Keybank National Association
                       
by
/s/ Robert W. Boswell
     
Name:
Robert W. Boswell      
Title:
Senior Vice President  

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 


SIGNATURE PAGE TO THE
AUTOMATIC DATA PROCESSING, INC.
FIVE-YEAR CREDIT AGREEMENT


Name of Institution:
The Northern Trust Company
                       
by
/s/ Dan Boote
     
Name:
Dan Boote      
Title:
Senior Vice President  

 
 
 
 
 
 

--------------------------------------------------------------------------------

 


SIGNATURE PAGE TO THE
AUTOMATIC DATA PROCESSING, INC.
FIVE-YEAR CREDIT AGREEMENT


Name of Institution:
RBS Citizens, N.A.
                       
by
/s/ Christopher J. DeLauro
     
Name:
Christopher J. DeLauro      
Title:
Vice President  

 
 
 
 
 
 

--------------------------------------------------------------------------------

 


SIGNATURE PAGE TO THE
AUTOMATIC DATA PROCESSING, INC.
FIVE-YEAR CREDIT AGREEMENT




Name of Institution:
Danske Bank A/S
                       
by
/s/ Carsten U. Iversen
     
Name:
Carsten U. Iversen      
Title:
                          by
/s/ Jorgen Linnet
      Name: Jorgen Linnet       Title: Chief Loan Manager  

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO THE
AUTOMATIC DATA PROCESSING, INC.
FIVE-YEAR CREDIT AGREEMENT






Name of Institution:
Svenska Handelsbanken AB (publ) New York Branch
                       
by
/s/ Mark Emmett
     
Name:
Mark Emmett      
Title:
Vice President                         by
/s/ Anders Abelson
      Name: Anders Abelson       Title: Senior Vice President  

 
 
 
 
 

--------------------------------------------------------------------------------

 
 


SIGNATURE PAGE TO THE
AUTOMATIC DATA PROCESSING, INC.
FIVE-YEAR CREDIT AGREEMENT
 


Name of Institution:
Fifth Third Bank
                       
by
/s/ David B. Edwards
     
Name:
David B. Edwards      
Title:
Managing Director  

 
 
 
 
 
 

--------------------------------------------------------------------------------

 


SIGNATURE PAGE TO THE
AUTOMATIC DATA PROCESSING, INC.
FIVE-YEAR CREDIT AGREEMENT


Name of Institution:
Société Générale
                       
by
/s/ Yao Wang
     
Name:
Yao Wang      
Title:
Director  

 
 
 
 
 
 

--------------------------------------------------------------------------------

 


SIGNATURE PAGE TO THE
AUTOMATIC DATA PROCESSING, INC.
FIVE-YEAR CREDIT AGREEMENT


Name of Institution:
Toronto Dominion (New York) LLC
                       
by
/s/ Masood Fikree
     
Name:
Masood Fikree      
Title:
Authorized Signatory  

 
 
 
 
 
 

--------------------------------------------------------------------------------

 


SIGNATURE PAGE TO THE
AUTOMATIC DATA PROCESSING, INC.
FIVE-YEAR CREDIT AGREEMENT


Name of Institution:
Westpac Banking Corporation
                       
by
/s/ David McLean
     
Name:
David McLean      
Title:
Managing Director  

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 


SIGNATURE PAGE TO THE
AUTOMATIC DATA PROCESSING, INC.
FIVE-YEAR CREDIT AGREEMENT


Name of Institution:
UMB Bank, N.A.
                       
by
/s/ Thomas S. Terry
     
Name:
Thomas S. Terry      
Title:
EVP  

 

 
 
 
 

--------------------------------------------------------------------------------